EXHIBIT 10.1

MOTOROLA MOBILITY HOLDINGS, INC.

LEGACY INCENTIVE PLAN

 

I. Purpose

The purpose of this Motorola Mobility Holdings, Inc. Legacy Incentive Plan (the
“Plan”) is to effectuate those terms of Article 4 of the Amended and Restated
Employee Matters Agreement among Motorola Mobility Holdings, Inc. (formerly
known as Motorola SpinCo Holdings Corporation), Motorola Mobility, Inc. and
Motorola, Inc. effective as of July 31, 2010 (the “Employee Matters Agreement”)
dealing with the treatment of certain equity awards in the separation of
Motorola Mobility Holdings, Inc. (the “Company”) from Motorola, Inc. by a
distribution of all shares of the Company’s common stock to holders of Motorola,
Inc. common stock (the “Distribution”) on a specified record date (the date of
the Distribution being the “Distribution Date”), as set forth in the Amended and
Restated Master Separation and Distribution Agreement among the Company,
Motorola, Inc. and Motorola Mobility, Inc. effective as of July 31, 2010.

Pursuant to the Employee Matters Agreement, the Company agreed that all awards
of stock options, stock appreciation rights and restricted stock units with and
without dividend equivalent rights over shares of Motorola, Inc.’s common stock
(collectively referred to as “Motorola Awards”) that are held at the close of
business on the Distribution Date by Transferred Employees (as defined in the
Employee Matters Agreement) shall be replaced with substitute awards over shares
of the Company’s common stock (referred to herein as the “Substitute Awards”),
adjusted as set forth in the Employee Matters Agreement.

This Plan shall constitute the “SpinCo Equity Plan” for purposes of the Employee
Matters Agreement.

In addition, the Plan may be used to effectuate the terms of any agreement
between Motorola, Inc. and the Company providing for the assumption by the
Company of certain equity awards granted to members of the board of directors of
Motorola, Inc. who shall become directors of the Company (“Transferring
Directors”) in connection with the Distribution.

 

II. Motorola, Inc. Plans

Any Motorola Award granted under one or more of the below Motorola, Inc. plans
or any sub-plans to the plans (collectively, the “Motorola Plans”) and held by a
Transferred Employee at the close of business on the Distribution Date will be
assumed by the Company and replaced with a Substitute Award over shares of the
Company’s common stock (“Shares”) pursuant to the provisions of Sections 4.1(b),
4.2(b) and 4.3(a) of the Employee Matters Agreement. In addition, certain equity
awards granted under one or more of the Motorola Plans to Transferring Directors
may also be assumed by the Company and replaced with Substitute Awards (“Assumed
Director Awards”).

 

  (i) Motorola Amended and Restated Incentive Plan of 1998, as attached hereto
as Exhibit A, including the following sub-plan:

 

  a. Israeli Addendum adopted on November 7, 2000, and applicable to grants made
on or after January 1, 2000.

 

  (ii) Motorola Omnibus Incentive Plan of 2000, as attached hereto as Exhibit B,
including the following sub-plans:

 

1



--------------------------------------------------------------------------------

 

  a. Israeli Addendum adopted on November 7, 2000, and applicable to grants made
on or after January 1, 2000;

 

  b. Motorola Omnibus Incentive Plan of 2000 Addendum – France (adopted
January 29, 2001, and applicable to grants from January 29, 2001, to May 16,
2001);

 

  c. Motorola Omnibus Incentive Plan of 2000 Addendum – France (adopted July 31,
2001, and applicable to grants from May 16, 2001, to May 4, 2003); and

 

  d. Motorola Omnibus Incentive Plan of 2000 Addendum – France (adopted May 5,
2003, and applicable to grants after May 5, 2003).

 

  (iii) Motorola Compensation/Acquisition Plan of 2000, as attached hereto as
Exhibit C, including the following sub-plan:

 

  a. Israeli Addendum adopted on November 7, 2000, and applicable to grants made
on or after January 1, 2000.

 

  (iv) Motorola Omnibus Incentive Plan of 2002, as attached hereto as Exhibit D,
including the following sub-plan:

 

  a. Israeli Addendum adopted on November 7, 2000, and applicable to grants made
on or after January 1, 2000.

 

  (v) Motorola Omnibus Incentive Plan of 2003, as attached hereto as Exhibit E,
including the following sub-plans:

 

  a. Israeli Addendum adopted on November 7, 2000, and applicable to grants made
on or after January 1, 2000; and

 

  b. Motorola Omnibus Incentive Plan of 2000 Addendum – France (adopted May 5,
2003, and applicable to grants after May 5, 2003).

 

  (vi) Motorola Omnibus Incentive Plan of 2006, as attached hereto as Exhibit F,
including the following sub-plans:

 

  a. Israeli Addendum (Sub-Plan) to Motorola Omnibus Incentive Plan of 2006
(adopted May 2, 2006); and

 

  b. Motorola Omnibus Incentive Plan of 2006 Addendum – France (adopted May 2,
2006, and amended through July 27, 2009).

In accordance with the Employee Matters Agreement and any agreement between
Motorola, Inc. and the Company relating to the assumption of equity awards
granted to Transferring Directors, each Substitute Award or Assumed Director
Award shall have the same terms and conditions as the Motorola Award or director
equity award to which it relates, and the terms of the Motorola Plans are hereby
incorporated by reference into this Plan and shall apply to the Substitute
Awards and any Assumed Director Awards, except as may be necessary for the
general administration of the Substitute Awards or Assumed Director Awards
following their assumption by the Company, as expressly set forth herein.

 

III. Administration

 

2



--------------------------------------------------------------------------------

 

  (i) Unless otherwise determined by the Board, the Plan shall be administered
by the Committee which shall consist solely of two or more members of the Board
each of whom is an “independent director” under the New York Stock Exchange
rules (or other principal securities market on which Shares are traded);
provided that the term “Committee” means (i) the Board when acting at any time
in lieu of the Committee, (ii) with respect to any decision involving a
Substitute Award intended to satisfy the requirements of Section 162(m) of the
U.S. Internal Revenue Code (the “Code”), a committee consisting solely of two or
more directors of the Company who each are an “outside director,” within the
meaning of Section 162(m) of the Code, and (iii) with respect to any decision
relating to a director or officer of the Company subject to Section 16 of the
Securities Exchange Act of 1934 (the “Exchange Act”), a committee consisting
solely of two or more Non-Employee Directors as defined under Rule 16b-3 under
the Exchange Act; and provided further that, any action taken by the Committee
shall be valid and effective, whether or not members of the Committee at the
time of such action are later determined not to have satisfied the requirements
for membership set forth in this Section III or otherwise provided in any
charter of the Committee. Notwithstanding the foregoing: (a) the full Board,
acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to all Substitute Awards or Assumed
Director Awards held by non-employee directors of the Company and for purposes
of such Substitute Awards or Assumed Director Awards the term “Committee” as
used in this Plan shall be deemed to refer to the Board and (b) the Committee
may delegate its authority hereunder to the extent permitted by subsection
(iii) hereof. In its sole discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Rule 16b-3 under the Exchange Act or
Section 162(m) of the Code, or any regulations or rules issued thereunder, are
required to be determined in the sole discretion of the Committee.

 

  (ii) The Committee shall have all rights and obligations as set forth for the
committee designated in the “Administration” provision of the relevant Motorola
Plan. The Committee’s interpretation of the Plan, any Substitute Award or
Assumed Director Awards under the Plan, any award agreement and all decisions
and determinations by the Committee with respect to the Plan are final, binding,
and conclusive on all parties.

 

  (iii) To the extent permitted by applicable law, the Committee may from time
to time delegate to one or more officers of the Company the authority to
administer or amend Substitute Awards; provided that the Committee shall have
the sole authority with respect to Awards granted to or held by (a) Participants
(as defined below) who are subject to Section 16 of the Exchange Act,
(b) “covered employees” within the meaning of Section 162(m) of the Code, or
(c) officers of the Company (or directors) to whom authority to administer or
amend Substitute Awards has been delegated hereunder. Any delegation hereunder
shall be subject to the restrictions and limits that the Committee specifies at
the time of such delegation, and the Committee may at any time rescind the
authority so delegated or appoint a new delegatee. At all times, the delegatee
appointed under this Section III (iii) shall serve in such capacity at the
pleasure of the Committee.

 

IV. Participation in the Plan

Participation in the Plan is limited to Transferred Employees who, at the close
of business on the Distribution Date, held a Motorola Award under one or more of
the Motorola Plans and Transferring Directors holding Assumed Director Awards
(together, the “Participants”). No new awards will be granted to Participants
under the Plan.

 

V. Shares Available Under the Plan

The number of Shares which may be issued under the Plan shall not

 

3



--------------------------------------------------------------------------------

exceed the number of Shares that may, subject to satisfaction of applicable
conditions, be distributable pursuant to (i) the Motorola Awards held by
Transferred Employees at the close of business on the Distribution Date; and
(ii) any equity awards held by Transferring Directors that are to be Assumed
Director Awards, as agreed between Motorola, Inc. and the Company.

If any Substitute Award or Assumed Director Award under the Plan for any reason
expires, lapses, is forfeited, cancelled or otherwise terminated without having
been exercised or settled in full or is settled in cash, the Shares allocable to
the Award shall not become available for grant pursuant to this Plan. Further,
any Shares withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any Substitute Award or Assumed Director Award shall be
treated as issued under this Plan and shall be deducted from the aggregate
number of shares which may be issued under this Section V, and any Shares
tendered to satisfy the grant or exercise price or tax withholding obligation
pursuant to any Substitute Award or Assumed Director Award shall not be added to
the aggregate number of Shares which may be issued under this Section V.

 

VI. Assumption of Outstanding Awards under the Motorola Plans and Terms and
Conditions of Awards

In accordance with the Employee Matters Agreement and any agreement between
Motorola, Inc. and the Company relating to the assumption of equity awards
granted to Transferring Directors, the Company:

 

  (i) Accepts assignment of and assumes all rights and liabilities for (a) the
Motorola Awards outstanding under the Motorola Plans and held by the
Participants at the close of business on the Distribution Date; and (b) any
equity awards granted to Transferring Directors which are to be assumed by the
Company in accordance with the terms of any agreement between Motorola, Inc. and
the Company, in each case under the Participants’ applicable award agreements;

 

  (ii) Agrees to assume and to exercise all of the powers of the plan sponsor
relating to the Substitute Awards or Assumed Director Awards under the Motorola
Plans and applicable award agreements thereunder which were available to
Motorola, Inc. prior to the close of business on the Distribution Date; and

 

  (iii)

Agrees that all outstanding Substitute Awards which have been granted to
Transferred Employees and Assumed Director Awards which have been granted to
Transferring Directors under the Motorola Plans shall remain outstanding and
shall be governed and administered in accordance with the original terms and
conditions set forth in the applicable Motorola Plans and award agreements with
the exception that, unless otherwise provided by the terms of any agreement
between Motorola, Inc. and the Company relating to Assumed Director Awards,
(a) the number of Shares (rounded down to the nearest whole Share) subject to
Substitute Awards/Assumed Director Awards will be multiplied by the SpinCo
Adjustment Factor (defined in Article 1 of the Employee Matters Agreement),
(b) the exercise price of Substitute Awards/Assumed Director Awards (if any)
will be divided by the SpinCo Adjustment Factor and rounded up to the nearest
whole cent, (c) upon the exercise, issuance, holding, availability or vesting of
the Substitute Awards/Assumed Director Awards, shares of the Company’s common
stock are hereby issuable or available, in lieu of shares of Motorola, Inc.
common stock (if applicable), (d) Section III of the Plan identifies the
administrator of the Plan, notwithstanding the administration provisions of the
Motorola Plans, and (e) Section VII

 

4



--------------------------------------------------------------------------------

 

of the Plan clarifies the applicable provisions regarding change in control in
the Motorola Plans.

 

VII. Change in Control

In the event of a Change in Control (as defined in the Motorola Plans)
subsequent to the Distribution Date, the Change in Control provisions in the
Motorola Plans and/or Participants’ award agreements relating to outstanding
Substitute Awards or Assumed Director Awards shall govern the treatment of the
Substitute Awards/ Assumed Director Awards, provided, however, that, for
avoidance of doubt, the Company hereby clarifies that, except in the case where
the stockholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company, a Change in Control shall not occur until
consummation or effectiveness of a Change in Control of the Company, rather than
upon the announcement, commencement, stockholder approval or other potential
occurrence of any event or transaction that, if completed, would result in a
Change in Control of the Company.

VIII. Interpretation

Unless the context otherwise requires, as of the close of business on the
Distribution Date:

 

  (i) Any reference (whether capitalized or lower case) in the Motorola Plans
and applicable award agreements to: (a) the “Company”, “Motorola” or “Motorola,
Inc.” means the Company, (b) “Stock,” “Common Stock” or “Shares” means shares of
the Company’s common stock, (c) the “Board of Directors” or the “Board” means
the Board of Directors of the Company, and (d) the “Committee” means the
Committee of the Company, as defined in Section III of this Plan.

 

  (ii) All references in the award agreements and the Motorola Plans relating to
the Participant’s status as an employee or director of Motorola, Inc. or a
subsidiary will now refer to the Participant’s status as an employee or
director, as applicable, of the Company or any present or future parent,
subsidiary or affiliate of the Company.

 

  (iii) To the extent there is a conflict between any provision of the
applicable Motorola Plan or the Participant’s award agreement thereunder and the
terms of this Plan, this Plan shall govern, except as would (a) be inconsistent
with the terms of such Substitute Award/Assumed Director Award and materially
detrimental to the holder thereof, as determined by the Committee, (b) be
prohibited under applicable law, or (c) require approval of the Company’s
stockholders.

 

IX. Amendment and Termination

The Board or the Committee may amend the Plan from time to time or terminate the
Plan at any time. However, unless expressly provided in a Participant’s award
agreement or the applicable Motorola Plan, no such action shall reduce the
amount of any existing Substitute Award or Assumed Director Award or change the
terms and conditions thereof without the Participant’s consent; provided,
however, if set forth in the applicable Motorola Plan, the Committee may, in its
discretion, substitute stock appreciation rights which can be settled only in
Shares for outstanding stock options without a Participant’s consent. The
Company shall obtain stockholder approval of any Plan amendment to the extent
necessary to comply with applicable laws, regulations, or stock exchange rules.

 

X. Notices

 

5



--------------------------------------------------------------------------------

Any written notice to the Company required by any of the provisions of this Plan
shall be addressed to Equity Administration, Motorola Mobility Holdings, Inc.,
6450 Sequence Drive, San Diego, CA 92121 and shall be effective when it is
received.

 

XI. Governing Law

Unless otherwise provided in the applicable Motorola Plan, the Plan and any
actions taken in connection herewith shall be governed by and construed in
accordance with the laws of the state of Delaware (without regard to applicable
Delaware principles of conflict of laws).

 

XII. Effective Date of Plan

This Plan is effective as of the Distribution Date.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

MOTOROLA AMENDED AND RESTATED INCENTIVE PLAN OF 1998

(as amended through May 4, 2009)

 

1. NAME AND PURPOSE

1.1 Name. The name of this plan is the Amended and Restated Motorola Incentive
Plan of 1998 (the “Plan”). The Effective Date was May 4, 1998, the date the Plan
was approved by the stockholders of Motorola.

1.2 Purpose. Motorola has established the Plan to promote the interests of
Motorola and its stockholders by providing full and part-time employees of
Motorola or its subsidiaries with additional incentive to increase their efforts
on Motorola’s behalf and to remain in the employ or service of Motorola or its
Subsidiaries and with the opportunity, through stock ownership, to increase
their proprietary interest in Motorola and their personal interest in its
continued success and progress.

 

2. ADMINISTRATION

The Plan will be administered by a Committee (the “Committee”) of the Motorola
Board of Directors consisting of two or more directors as the Board may
designate from time to time, each of whom shall qualify as a “Non-Employee
Director” within the meaning set forth in Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or any
successor legislation. The Committee shall have the authority to construe and
interpret the Plan and any benefits granted thereunder, to establish and amend
rules for Plan administration, to change the terms and conditions of options and
other benefits at or after grant, and to make all other determinations which it
deems necessary or advisable for the administration of the Plan. The
determinations of the Committee shall be made in accordance with their judgment
as to the best interests of Motorola and its stockholders and in accordance with
the purposes of the Plan. A majority of the members of the Committee shall
constitute a quorum, and all determinations of the Committee shall be made by a
majority of its members. Any determination of the Committee under the Plan may
be made without notice or meeting of the Committee, in writing signed by all the
Committee members. The Committee may delegate the administration of the Plan, in
whole or in part, on such terms and conditions as it may impose, to such other
person or persons as it may determine in its discretion.

 

3. SHARES AVAILABLE UNDER THE PLAN

The number of shares which may be issued or sold or for which Stock Options and
Stock Appreciation Rights may be granted or received under the Plan, shall be
(i) 37,500,000 shares (as adjusted for the 3-for-1 stock split effective June 1,
2000), plus (ii) the total number of shares with respect to which no options
have been granted under Motorola’s Share Option Plan of 1996 on the Effective
Date, plus (iii) the number of shares as to which options granted under
Motorola’s Share Option Plan of 1996 terminate or expire without being fully
exercised. If there is (i) a lapse, expiration, termination or cancellation of
any stock option or other benefit prior to the issuance of shares thereunder or
(ii) a forfeiture of any shares of restricted stock or shares subject to stock
awards prior to vesting, the shares subject to these options or other benefits
shall be added to the shares available for benefits under the Plan. In addition,
any shares retained by Motorola pursuant to a participant’s tax withholding
election (other than shares used to satisfy any tax obligation upon the vesting
of restricted stock or other stock awards), and any shares covered by a benefit
which is settled in cash, shall be added to the shares available for benefits
under the Plan. Shares issued under the Plan may be either authorized and
unissued shares or

 

1



--------------------------------------------------------------------------------

issued shares reacquired by Motorola. No participant may receive (i) Stock
Options relating to more than 900,000 Shares (reflecting adjustment for the
3-for-1 stock split effective June 1, 2000) in any Plan Year and (ii) Stock
Appreciation Rights relating to more than 150,000 shares (reflecting adjustment
for the 3-for-1 stock split effective June 1, 2000) in any calendar year. The
shares reserved for issuance and the limitations set forth above shall be
subject to adjustment in accordance with Section 8 hereof. All of the available
shares may, but need not, be issued pursuant to the exercise of Incentive Stock
Options.

 

4. TYPES OF BENEFITS

Benefits under the Plan shall consist of Stock Options and Stock Appreciation
Rights as described below.

 

5. STOCK OPTIONS

Subject to the terms of the Plan, Stock Options may be granted to participants,
at any time as determined by the Committee. The Committee shall determine the
number of shares subject to each option and whether the option is an Incentive
Stock Option. The option price for each option shall be determined by the
Committee but shall not be less than 100% of the fair market value of Motorola’s
common stock on the date the option is granted. Each option shall expire at such
time as the Committee shall determine at the time of grant. Options shall be
exercisable at such time and subject to such terms and conditions as the
Committee shall determine; provided, however, that no option shall be
exercisable later than the tenth anniversary of its grant. The option price,
upon exercise of any option, shall be payable to Motorola in full by (a) cash
payment or its equivalent, (b) tendering previously acquired shares (held for at
least six months) having a fair market value at the time of exercise equal to
the option price, (c) certification of ownership of such previously-acquired
shares, (d) delivery of a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to Motorola the amount
of sale proceeds from the option shares or loan proceeds to pay the exercise
price and any withholding taxes due to Motorola, and (e) such other methods of
payment as the Committee, at its discretion, deems appropriate. Notwithstanding
any other provision of the Plan to the contrary, upon approval of the Company’s
stockholders, the Committee may implement, a one time only option exchange
offer, pursuant to which certain outstanding Stock Options could, at the
election person holding such Stock Option, be tendered to the Company for the
cancellation in exchange for issuance of a lesser amount of Stock Options with a
lower exercise price, or other equity benefit as approved by the Committee,
provided that such one time only option exchange offer is implemented within
twelve months of the date of such stockholder approval.

 

6. STOCK APPRECIATION RIGHTS

Stock Appreciation Rights (“SARs”) may be granted to participants at any time as
determined by the Committee. An SAR may be granted in tandem with a Stock Option
granted under this Plan or on a free-standing basis. The Committee also may, in
its discretion, substitute SARs which can be settled only in stock for
outstanding Stock Options granted after May 5, 2003, at any time when the
Company is subject to fair value accounting. The grant price of a tandem or
substitute SAR shall be equal to the option price of the related option. The
grant price of a free-standing SAR shall be equal to the fair market value of
Motorola’s common stock on the date of its grant. An SAR may be exercised upon
such terms and conditions and for the term as the Committee in its sole
discretion determines; provided, however, that the term shall not exceed the
option term in the case of a tandem or substitute SAR or ten years in the case
of a free-standing SAR and the terms and conditions applicable to a substitute
SAR shall be substantially the same as those applicable to the Stock Option
which it replaces. Upon exercise of an SAR, the participant shall be entitled to
receive payment from Motorola in an amount determined by multiplying the excess
of the fair market value of a share of common stock on the date of exercise over

 

2



--------------------------------------------------------------------------------

the grant price of the SAR by the number of shares with respect to which the SAR
is exercised. The payment may be made in cash or stock, at the discretion of the
Committee, except in the case of a substitute SAR which may be made only in
stock.

 

7. CHANGE IN CONTROL

Except as otherwise determined by the Committee at the time of grant of an
award, upon a Change in Control of Motorola, all outstanding benefits, including
Stock Options and SARs shall become vested and exercisable. A “Change in
Control” shall mean:

A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act whether or not Motorola is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if (a) any “person” or “group” (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Motorola representing 20% or more of the
combined voting power of Motorola’s then outstanding securities (other than
Motorola or any employee benefit plan of Motorola; and, for purposes of the
Plan, no Change in Control shall be deemed to have occurred as a result of the
“beneficial ownership,” or changes therein, of Motorola’s securities by either
of the foregoing), (b) there shall be consummated (i) any consolidation or
merger of Motorola in which Motorola is not the surviving or continuing
corporation or pursuant to which shares of common stock would be converted into
or exchanged for cash, securities or other property, other than a merger of
Motorola in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of Motorola other than any such transaction with entities in which the holders
of Motorola Common Stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of Motorola approve any plan or proposal for the
liquidation or dissolution of Motorola, or (d) as the result of, or in
connection with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets, proxy or consent solicitation (other than by the
Board), contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board.

 

8. ADJUSTMENT PROVISIONS

(a) If Motorola shall at any time change the number of issued shares of common
stock by stock dividend or stock split, the total number of shares reserved for
issuance under the Plan, the maximum number of shares which may be made subject
to an award in any calendar year, and the number of shares covered by each
outstanding award and the price therefore, if any, shall be equitably adjusted
by the Committee, in its sole discretion.

(b) Subject to the provisions of Section 7, the Board of Directors or the
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any merger, consolidation, acquisition of property or stock,
or reorganization upon such terms and conditions as it may deem appropriate.

(c) In the event of any merger, consolidation or reorganization of Motorola with
or into another corporation, other than a merger, consolidation or
reorganization in which Motorola is the continuing corporation and which does
not result in the outstanding common stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be

 

3



--------------------------------------------------------------------------------

substituted, on an equitable basis as determined by the Committee in its
discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

 

9. NONTRANSFERABILITY

Each benefit granted under the Plan shall not be transferable otherwise than by
will or the laws of descent and distribution and each Stock Option and SAR shall
be exercisable during the participant’s lifetime only by the participant or, in
the event of disability, by the participant’s personal representative. In the
event of the death of a participant, exercise of any benefit or payment with
respect to any benefit shall be made only by or to the executor or administrator
of the estate of the deceased participant or the person or persons to whom the
deceased participant’s rights under the benefit shall pass by will or the laws
of descent and distribution. Notwithstanding the foregoing, at its discretion,
the Committee may permit the transfer of a Stock Option by the participant,
subject to such terms and conditions as may be established by the Committee.

 

10. TAXES

Motorola shall be entitled to withhold the amount of any tax attributable to any
amounts payable or shares deliverable under the Plan, after giving the person
entitled to receive such payment or delivery notice and Motorola may defer
making payment or delivery as to any award, if any such tax is payable until
indemnified to its satisfaction. The Committee may, in its discretion, subject
to such rules as it may adopt, permit a participant to pay all or a portion of
any required withholding taxes arising in connection with the exercise of a
Stock Option or SAR by electing to have Motorola withhold shares of common
stock, having a fair market value equal to the amount to be withheld.

 

11. DURATION, AMENDMENT AND TERMINATION

No Incentive Stock Option or other benefit shall be granted more than ten years
after the date of original adoption of this Plan by the Board of Directors;
provided, however, that the terms and conditions applicable to any benefit
granted on or before such date may thereafter be amended or modified by mutual
agreement between Motorola and the participant, or such other person as may then
have an interest therein. The Board of Directors or the Committee may amend the
Plan from time to time or terminate the Plan at any time. However, no such
action shall reduce the amount of any existing award or change the terms and
conditions thereof without the participant’s consent. No amendment of the Plan
shall be made without stockholder approval if stockholder approval is required
by law, regulation, or stock exchange rule.

 

12. FAIR MARKET VALUE

The fair market value of Motorola’s common stock at any time shall be determined
in such manner as the Committee may deem equitable, or as required by applicable
law or regulation.

 

13. OTHER PROVISIONS

(a) The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant’s employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of

 

4



--------------------------------------------------------------------------------

awards in the event of termination of employment shortly after exercise or
vesting, or breach of noncompetition or confidentiality agreements following
termination of employment, or provisions permitting the deferral of the receipt
of a benefit for such period and upon such terms as the Committee shall
determine.

(b) In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.

 

14. GOVERNING LAW

The Plan and any actions taken in connection herewith shall be governed by and
construed in accordance with the laws of the state of Delaware (without regard
to applicable Delaware principles of conflict of laws).

 

5



--------------------------------------------------------------------------------

EXHIBIT B

MOTOROLA OMNIBUS INCENTIVE PLAN OF 2000

(as amended through May 4, 2009)

1. Purpose. The purposes of the Motorola Omnibus Incentive Plan of 2000 (the
“Plan”) are (i) to encourage outstanding individuals to accept or continue
employment with Motorola, Inc. (“Motorola”) and its subsidiaries or to serve as
directors of Motorola, and (ii) to furnish maximum incentive to those persons to
improve operations and increase profits and to strengthen the mutuality of
interest between those persons and Motorola’s stockholders by providing them
stock options and other stock and cash incentives.

2. Administration. The Plan will be administered by a Committee (the
“Committee”) of the Motorola Board of Directors consisting of two or more
directors as the Board may designate from time to time, each of whom shall
qualify as a “Non-Employee Director” within the meaning set forth in Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or any successor legislation. The Committee shall have the authority to
construe and interpret the Plan and any benefits granted thereunder, to
establish and amend rules for Plan administration, to change the terms and
conditions of options and other benefits at or after grant, and to make all
other determinations which it deems necessary or advisable for the
administration of the Plan. The determinations of the Committee shall be made in
accordance with their judgment as to the best interests of Motorola and its
stockholders and in accordance with the purposes of the Plan. A majority of the
members of the Committee shall constitute a quorum, and all determinations of
the Committee shall be made by a majority of its members. Any determination of
the Committee under the Plan may be made without notice or meeting of the
Committee, in writing signed by all the Committee members. The Committee may
delegate the administration of the Plan, in whole or in part, on such terms and
conditions as it may impose, to such other person or persons as it may determine
in its discretion, except with respect to benefits to officers subject to
Section 16 of the Exchange Act or officers who are or may be “covered employees”
within the meaning of Section 162(m) of the Internal Revenue Code (“Covered
Employees”).

3. Participants. Participants may consist of all employees of Motorola and its
subsidiaries and all Non-Employee Directors of Motorola. Any corporation or
other entity in which a 50% or greater interest is at the time directly or
indirectly owned by Motorola shall be a subsidiary for purposes of the Plan.
Designation of a participant in any year shall not require the Committee to
designate that person to receive a benefit in any other year or to receive the
same type or amount of benefit as granted to the participant in any other year
or as granted to any other participant in any year. The Committee shall consider
all factors that it deems relevant in selecting participants and in determining
the type and amount of their respective benefits.

4. Shares Available under the Plan. There is hereby reserved for issuance under
the Plan an aggregate of 107,100,000 shares (reflecting adjustment for the
3-for-1 stock split effective June 1, 2000) of Motorola common stock. If there
is (i) a lapse, expiration, termination or cancellation of any stock option or
other benefit prior to the issuance of shares thereunder or (ii) a forfeiture of
any shares of restricted stock or shares subject to stock awards prior to
vesting, the shares subject to these options or other benefits shall be added to
the shares available for benefits under the Plan. In addition, any shares
retained by Motorola pursuant to a participant’s tax withholding election (other
than shares used to satisfy any tax obligation upon the vesting of restricted
stock or other stock awards), and any shares covered by a benefit which is
settled in cash, shall be added to the shares available for benefits under the
Plan. All shares issued under the Plan may be either authorized and unissued
shares or issued shares reacquired by Motorola. Under the plan, no participant
may receive in any calendar year (i) Stock Options relating to

 

6



--------------------------------------------------------------------------------

more than 3,000,000 shares (reflecting adjustment for the 3-for-1 stock split
effective June 1, 2000), (ii) Restricted Stock that is subject to the attainment
of Performance Goals of Section 13 hereof relating to more than 300,000 shares
(reflecting adjustment for the 3-for-1 stock split effective June 1, 2000),
(iii) Stock Appreciation Rights relating to more than 3,000,000 shares
(reflecting adjustment for the 3-for-1 stock split effective June 1, 2000), or
(iv) Performance Shares relating to more than 300,000 shares (reflecting
adjustment for the 3-for-1 stock split effective June 1, 2000). The shares
reserved for issuance and the limitations set forth above shall be subject to
adjustment in accordance with Section 15 hereof. All of the available shares
may, but need not, be issued pursuant to the exercise of incentive stock
options. Notwithstanding anything else contained in this Section 4 the number of
shares that may be issued under the Plan for benefits other than stock options
shall not exceed a total of 9,000,000 shares (reflecting adjustment for the
3-for-1 stock split effective June 1, 2000, subject to adjustment in accordance
with Section 15 hereof).

5. Types of Benefits. Benefits under the Plan shall consist of Stock Options,
Stock Appreciation Rights, Restricted Stock, Performance Stock, Performance
Units, Annual Management Incentive Awards and Other Stock or Cash Awards, all as
described below.

6. Stock Options. Subject to the terms of the Plan, Stock Options may be granted
to participants, at any time as determined by the Committee. The Committee shall
determine the number of shares subject to each option and whether the option is
an Incentive Stock Option. The option price for each option shall be determined
by the Committee but shall not be less than 100% of the fair market value of
Motorola’s common stock on the date the option is granted. Each option shall
expire at such time as the Committee shall determine at the time of grant.
Options shall be exercisable at such time and subject to such terms and
conditions as the Committee shall determine; provided, however, that no option
shall be exercisable later than the tenth anniversary of its grant. The option
price, upon exercise of any option, shall be payable to Motorola in full by
(a) cash payment or its equivalent, (b) tendering previously acquired shares
(held for at least six months) having a fair market value at the time of
exercise equal to the option price, (c) certification of ownership of such
previously-acquired shares, (d) delivery of a properly executed exercise notice,
together with irrevocable instructions to a broker to promptly deliver to
Motorola the amount of sale proceeds from the option shares or loan proceeds to
pay the exercise price and any withholding taxes due to Motorola, and (e) such
other methods of payment as the Committee, at its discretion, deems appropriate.
Notwithstanding any other provision of the Plan to the contrary, upon approval
of the Company’s stockholders, the Committee may provide for, and the Company
may implement, a one time only option exchange offer, pursuant to which certain
outstanding Stock Options could, at the election of the person holding such
Stock Option, be tendered to the Company for cancellation in exchange for the
issuance of a lesser amount of Stock Options with a lower exercise price or
other equity benefit as approved by the Committee, provided that such one time
only option exchange offer is implemented within twelve months of the date of
such stockholder approval.

7. Stock Appreciation Rights. Stock Appreciation Rights (“SARs”) may be granted
to participants at any time as determined by the Committee. An SAR may be
granted in tandem with a Stock Option granted under this Plan or on a
free-standing basis. The Committee also may, in its discretion, substitute SARs
which can be settled only in stock for outstanding Stock Options granted after
May 5, 2003, at any time when the Company is subject to fair value accounting.
The grant price of a tandem or substitute SAR shall be equal to the option price
of the related option. The grant price of a free-standing SAR shall be equal to
the fair market value of Motorola’s common stock on the date of its grant. An
SAR may be exercised upon such terms and conditions and for the term as the
Committee in its sole discretion determines; provided, however, that the term
shall not exceed the option term in the case of a tandem or substitute SAR or
ten years in the case of a free-standing SAR and the terms and conditions
applicable to a substitute SAR shall be substantially the same as those
applicable to the Stock Option which it replaces. Upon exercise of an SAR, the
participant shall be entitled to receive payment

 

7



--------------------------------------------------------------------------------

from Motorola in an amount determined by multiplying the excess of the fair
market value of a share of common stock on the date of exercise over the grant
price of the SAR by the number of shares with respect to which the SAR is
exercised. The payment may be made in cash or stock, at the discretion of the
Committee, except in the case of a substitute SAR which may be made only in
stock.

8. Restricted Stock. Subject to the terms of the Plan, Restricted Stock may be
awarded or sold to participants under such terms and conditions as shall be
established by the Committee. Restricted Stock shall be subject to such
restrictions as the Committee determines, including, without limitation, any of
the following:

(a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance of the shares of Restricted Stock for a specified period; or

(b) a requirement that the holder of Restricted Stock forfeit (or in the case of
shares sold to the participant resell to Motorola at cost) such shares in the
event of termination of employment during the period of restriction.

All restrictions shall expire at such times as the Committee shall specify.

9. Performance Stock. Subject to the terms of the Plan, the Committee shall
designate the participants to whom long-term performance stock (“Performance
Stock”) is to be awarded and determine the number of shares, the length of the
performance period and the other terms and conditions of each such award. Each
award of Performance Stock shall entitle the participant to a payment in the
form of shares of common stock upon the attainment of performance goals and
other terms and conditions specified by the Committee.

Notwithstanding satisfaction of any performance goals, the number of shares
issued under a Performance Stock award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
number of shares earned upon satisfaction of any performance goal by any
participant who is a Covered Employee. The Committee may, in its discretion,
make a cash payment equal to the fair market value of shares of common stock
otherwise required to be issued to a participant pursuant to a Performance Stock
award.

10. Performance Units. Subject to the terms of the Plan, the Committee shall
designate the participants to whom long-term performance units (“Performance
Units”) are to be awarded and determine the number of units and the terms and
conditions of each such award. Each Performance Unit award shall entitle the
participant to a payment in cash upon the attainment of performance goals and
other terms and conditions specified by the Committee.

Notwithstanding the satisfaction of any performance goals, the amount to be paid
under a Performance Unit award may be adjusted by the Committee on the basis of
such further consideration as the Committee in its sole discretion shall
determine. However, the Committee may not, in any event, increase the amount
earned under Performance Unit awards upon satisfaction of any performance goal
by any participant who is a Covered Employee and the maximum amount earned by a
Covered Employee in any calendar year may not exceed $5,000,000. The Committee
may, in its discretion, substitute actual shares of common stock for the cash
payment otherwise required to be made to a participant pursuant to a Performance
Unit award.

11. Annual Management Incentive Awards. The Committee may designate Motorola
executive officers who are eligible to receive a monetary payment in any
calendar year based on a

 

8



--------------------------------------------------------------------------------

percentage of an incentive pool equal to 5% of Motorola’s consolidated operating
earnings for the calendar year. The Committee shall allocate an incentive pool
percentage to each designated participant for each calendar year. In no event
may the incentive pool percentage for any one participant exceed 30% of the
total pool. Consolidated operating earnings shall mean the consolidated earnings
before income taxes of the Company, computed in accordance with generally
accepted accounting principles, but shall exclude the effects of Extraordinary
Items. Extraordinary Items shall mean (i) extraordinary, unusual and/or
non-recurring items of gain or loss (ii) gains or losses on the disposition of a
business, (iii) changes in tax or accounting regulations or laws, or (iv) the
effect of a merger or acquisition, all of which must be identified in the
audited financial statements, including footnotes, or the Management Discussion
and Analysis section of the Company’s annual report.

As soon as possible after the determination of the incentive pool for a Plan
year, the Committee shall calculate the participant’s allocated portion of the
incentive pool based upon the percentage established at the beginning of the
calendar year. The participant’s incentive award then shall be determined by the
Committee based on the participant’s allocated portion of the incentive pool
subject to adjustment in the sole discretion of the Committee. In no event may
the portion of the incentive pool allocated to a participant who is a Covered
Employee be increased in any way, including as a result of the reduction of any
other participant’s allocated portion.

12. Other Stock or Cash Awards. In addition to the incentives described in
sections 6 through 11 above, and subject to the terms of the Plan, the Committee
may grant other incentives payable in cash or in common stock under the Plan as
it determines to be in the best interests of Motorola and subject to such other
terms and conditions as it deems appropriate.

13. Performance Goals. Awards of Restricted Stock, Performance Stock,
Performance Units and other incentives under the Plan may be made subject to the
attainment of performance goals relating to one or more business criteria within
the meaning of Section 162(m) of the Internal Revenue Code, including, but not
limited to, cash flow; cost; ratio of debt to debt plus equity; profit before
tax; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share; operating earnings; economic
value added; ratio of operating earnings to capital spending; free cash flow;
net profit; net sales; price of Company Stock; return on net assets, equity or
stockholders’ equity; market share; or total return to shareholders
(“Performance Criteria”). Any Performance Criteria may be used to measure the
performance of the Company as a whole or any business unit of the Company. Any
Performance Criteria may include or exclude Extraordinary Items. Performance
Criteria shall be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Committee prior to the issuance of an award which is
consistently applied and identified in the audited financial statements,
including footnotes, or the Management Discussion and Analysis section of the
Company’s annual report. However, the Committee may not in any event increase
the amount of compensation payable to a Covered Employee upon the attainment of
a performance goal.

14. Change in Control. Except as otherwise determined by the Committee at the
time of grant of an award, upon a Change in Control of Motorola, all outstanding
Stock Options and SARs shall become vested and exercisable; all restrictions on
Restricted Stock shall lapse; all performance goals shall be deemed achieved at
target levels and all other terms and conditions met; all Performance Stock
shall be delivered; all Performance Units shall be paid out as promptly as
practicable; all Annual Management Incentive Awards shall be paid out based on
the consolidated operating earnings of the immediately preceding year or such
other method of payment as may be determined by the Committee at the time of
award or thereafter but prior to the Change in Control; and all Other Stock or
Cash Awards shall be delivered or paid. A “Change in Control” shall mean:

 

9



--------------------------------------------------------------------------------

A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act whether or not Motorola is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if (a) any “person” or “group” (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Motorola representing 20% or more of the
combined voting power of Motorola’s then outstanding securities (other than
Motorola or any employee benefit plan of Motorola; and, for purposes of the
Plan, no Change in Control shall be deemed to have occurred as a result of the
“beneficial ownership,” or changes therein, of Motorola’s securities by either
of the foregoing), (b) there shall be consummated (i) any consolidation or
merger of Motorola in which Motorola is not the surviving or continuing
corporation or pursuant to which shares of common stock would be converted into
or exchanged for cash, securities or other property, other than a merger of
Motorola in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of Motorola other than any such transaction with entities in which the holders
of Motorola Common Stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of Motorola approve any plan or proposal for the
liquidation or dissolution of Motorola, or (d) as the result of, or in
connection with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets, proxy or consent solicitation (other than by the
Board), contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board

15. Adjustment Provisions.

(a) If Motorola shall at any time change the number of issued shares of common
stock by stock dividend or stock split, the total number of shares reserved for
issuance under the Plan, the maximum number of shares which may be made subject
to an award in any calendar year, and the number of shares covered by each
outstanding award and the price therefor, if any, shall be equitably adjusted by
the Committee, in its sole discretion.

(b) Subject to the provisions of Section 14, the Board of Directors or the
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any merger, consolidation, acquisition of property or stock,
or reorganization upon such terms and conditions as it may deem appropriate.

(c) In the event of any merger, consolidation or reorganization of Motorola with
or into another corporation, other than a merger, consolidation or
reorganization in which Motorola is the continuing corporation and which does
not result in the outstanding common stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be substituted, on an equitable basis as determined by the Committee in
its discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

16. Nontransferability. Each benefit granted under the Plan shall not be
transferable otherwise than by will or the laws of descent and distribution and
each Stock Option and SAR shall be exercisable during the participant’s lifetime
only by the participant or, in the event of disability, by the participant’s
personal representative. In the event of the death of a participant, exercise of
any benefit or payment with respect to any benefit shall be made only by or to
the executor or administrator of the estate

 

10



--------------------------------------------------------------------------------

of the deceased participant or the person or persons to whom the deceased
participant’s rights under the benefit shall pass by will or the laws of descent
and distribution. Notwithstanding the foregoing, at its discretion, the
Committee may permit the transfer of a Stock Option by the participant, subject
to such terms and conditions as may be established by the Committee.

17. Taxes. Motorola shall be entitled to withhold the amount of any tax
attributable to any amounts payable or shares deliverable under the Plan, after
giving the person entitled to receive such payment or delivery notice and
Motorola may defer making payment or delivery as to any award, if any such tax
is payable until indemnified to its satisfaction. The Committee may, in its
discretion, subject to such rules as it may adopt, permit a participant to pay
all or a portion of any required withholding taxes arising in connection with
the exercise of a Stock Option or SAR or the receipt or vesting of shares
hereunder by electing to have Motorola withhold shares of common stock, having a
fair market value equal to the amount to be withheld.

18. Duration, Amendment and Termination. No Incentive Stock Option shall be
granted more than ten years after the date of adoption of this Plan by the Board
of Directors; provided, however, that the terms and conditions applicable to any
benefit granted on or before such date may thereafter be amended or modified by
mutual agreement between Motorola and the participant, or such other person as
may then have an interest therein. The Board of Directors or the Committee may
amend the Plan from time to time or terminate the Plan at any time. However, no
such action shall reduce the amount of any existing award or change the terms
and conditions thereof without the participant’s consent. No amendment of the
Plan shall be made without stockholder approval if stockholder approval is
required by law, regulation, or stock exchange rule.

19. Fair Market Value. The fair market value of Motorola’s common stock at any
time shall be determined in such manner as the Committee may deem equitable, or
as required by applicable law or regulation.

20. Other Provisions.

(a) The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant’s employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment, or provisions permitting the deferral of the receipt of a benefit
for such period and upon such terms as the Committee shall determine.

(b) In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.

21. Governing Law. The Plan and any actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the state of
Delaware (without regard to applicable Delaware principles of conflict of laws).

 

11



--------------------------------------------------------------------------------

22. Stockholder Approval. The Plan was adopted by the Board of Directors on
February 29, 2000, subject to stockholder approval. The Plan and any benefits
granted thereunder shall be null and void if stockholder approval is not
obtained at the next annual meeting of stockholders.

 

12



--------------------------------------------------------------------------------

EXHIBIT C

MOTOROLA COMPENSATION/ACQUISITION PLAN OF 2000

(as amended through May 4, 2009)

1. Purpose. The purposes of the Motorola Compensation/Acquisition Plan of 2000
(the “Plan”) are (i) to make awards to employees of Motorola, Inc. (“Motorola”)
and its subsidiaries (excluding directors of Motorola and Officers, as defined
below) in connection with Motorola’s recruiting and retention efforts and
(ii) to furnish maximum incentive to those persons to improve operations and
increase profits and to strengthen the mutuality of interest between those
persons and Motorola’s stockholders by providing them stock options and other
incentives.

2. Administration. The Plan will be administered by a Committee (the
“Committee”) of the Motorola Board of Directors consisting of two or more
directors as the Board may designate from time to time, each of whom shall
qualify as a “Non-Employee Director” within the meaning set forth in Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or any successor legislation. The Committee shall have the authority to
determine the number of shares of Motorola common stock to be reserved for
issuance under the Plan; to construe and interpret the Plan and any benefits
granted thereunder; to establish and amend rules for Plan administration; to
change the terms and conditions of options and other benefits at or after grant;
and to make all other determinations which it deems necessary or advisable for
the administration of the Plan. The determinations of the Committee shall be
made in accordance with their judgment as to the best interests of Motorola and
its stockholders and in accordance with the purposes of the Plan. A majority of
the members of the Committee shall constitute a quorum, and all determinations
of the Committee shall be made by a majority of its members. Any determination
of the Committee under the Plan may be made without notice or meeting of the
Committee, in writing signed by all the Committee members. The Committee may
delegate the administration of the Plan, in whole or in part, on such terms and
conditions as it may impose, to such other person or persons as it may determine
in its discretion pursuant to section 157(c) of the Delaware General Corporation
Law.

3. Participants. Participants may consist of all employees of Motorola and its
subsidiaries other than directors of Motorola and officers within the meaning of
Rule 16a-1 of the Exchange Act (“Officers”). Any corporation or other entity in
which a 50% or greater interest is at the time directly or indirectly owned by
Motorola shall be a subsidiary for purposes of the Plan. Designation of a
participant in any year shall not require the Committee to designate that person
to receive a benefit in any other year or to receive the same type or amount of
benefit as granted to the participant in any other year or as granted to any
other participant in any year. The Committee shall consider all factors that it
deems relevant in selecting participants and in determining the type and amount
of their respective benefits.

4. Shares Available under the Plan. The Committee has the authority to determine
from time to time the maximum numbers of shares of Motorola common stock
reserved for issuance under the Plan. If there is (i) a lapse, expiration,
termination or cancellation of any stock option or other benefit prior to the
issuance of shares thereunder or (ii) a forfeiture of any shares of restricted
stock or shares subject to stock awards prior to vesting, the shares subject to
these options or other benefits shall be added to the shares available for
benefits under the Plan. In addition, any shares retained by Motorola pursuant
to a participant’s tax withholding election (other than shares used to satisfy
any tax obligation upon the vesting of restricted stock or other stock awards),
and any shares covered by a benefit which is settled in cash, shall be added to
the shares available for benefits under the Plan. All shares issued under the
Plan may be either authorized and unissued shares or issued shares reacquired by
Motorola. The shares

 

13



--------------------------------------------------------------------------------

reserved for issuance and the limitations set forth above shall be subject to
adjustment in accordance with Section 14 hereof. All of the available shares
may, but need not, be issued pursuant to the exercise of incentive stock
options. Notwithstanding anything else contained in this Section 4 the number of
shares that may be issued under the Plan for benefits other than Stock Options,
shall not exceed 10% of the shares authorized for issuance and reserved by the
Committee as described in the Section 4 (subject to adjustment in accordance
with Section 14 hereof).

5. Types of Benefits. Benefits under the Plan shall consist of Stock Options,
Stock Appreciation Rights, Restricted Stock, Performance Stock, Performance
Units and Other Stock Awards, all as described below.

6. Stock Options. Subject to the terms of the Plan, Stock Options may be granted
to participants, at any time as determined by the Committee. The Committee shall
determine the number of shares subject to each option and whether the option is
an incentive stock option. The option price for each option shall be determined
by the Committee but shall not be less than 100% of the fair market value of
Motorola’s common stock on the date the option is granted. Each option shall
expire at such time as the Committee shall determine at the time of grant.
Options shall be exercisable at such time and subject to such terms and
conditions as the Committee shall determine; provided, however, that no option
shall be exercisable later than the tenth anniversary of its grant. The option
price, upon exercise of any option, shall be payable to Motorola in full by
(a) cash payment or its equivalent, (b) tendering previously acquired shares
(held for at least six months) having a fair market value at the time of
exercise equal to the option price, (c) certification of ownership of such
previously-acquired shares, (d) delivery of a properly executed exercise notice,
together with irrevocable instructions to a broker to promptly deliver to
Motorola the amount of sale proceeds from the option shares or loan proceeds to
pay the exercise price and any withholding taxes due to Motorola, and (e) such
other methods of payment as the Committee, at its discretion, deems appropriate.
Notwithstanding any other provision of the Plan to the contrary, upon approval
of the Company’s stockholders, the Committee may provide for, and the Company
may implement, a one time only option exchange offer, pursuant to which certain
outstanding Stock Options could, at the election of the person holding such
Stock Option, be tendered to the Company for cancellation in exchange for the
issuance of a lesser amount of Stock Options with a lower exercise price or
other equity benefit as approved by the Committee, provided that such one time
only option exchange offer is implemented within twelve months of the date of
such stockholder approval.

7. Stock Appreciation Rights. Stock Appreciation Rights (“SARs”) may be granted
to participants at any time as determined by the Committee. An SAR may be
granted in tandem with a Stock Option granted under this Plan or on a
free-standing basis. The Committee also may, in its discretion, substitute SARs
which can be settled only in stock for outstanding Stock Options granted after
May 5, 2003, at any time when the Company is subject to fair value accounting.
The grant price of a tandem or substitute SAR shall be equal to the option price
of the related option. The grant price of a free-standing SAR shall be equal to
the fair market value of Motorola’s common stock on the date of its grant. An
SAR may be exercised upon such terms and conditions and for the term as the
Committee in its sole discretion determines; provided, however, that the term
shall not exceed the option term in the case of a tandem or substitute SAR or
ten years in the case of a free-standing SAR and the terms and conditions
applicable to a substitute SAR shall be substantially the same as those
applicable to the Stock Option which it replaces. Upon exercise of an SAR, the
participant shall be entitled to receive payment from Motorola in an amount
determined by multiplying the excess of the fair market value of a share of
common stock on the date of exercise over the grant price of the SAR by the
number of shares with respect to which the SAR is exercised. The payment may be
made in cash or stock, at the discretion of the Committee, except in the case of
a substitute SAR which may be made only in stock.

 

14



--------------------------------------------------------------------------------

8. Restricted Stock and Restricted Stock Units. Subject to the terms of the
Plan, Restricted Stock and Restricted Stock Units may be awarded or sold to
participants under such terms and conditions as shall be established by the
Committee. Restricted Stock and Restricted Stock Units shall be subject to such
restrictions as the Committee determines, including, without limitation, any of
the following:

(a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period; or

(b) a requirement that the holder forfeit (or in the case of shares or units
sold to the participant resell to Motorola at cost) such shares or units in the
event of termination of employment during the period of restriction.

All restrictions shall expire at such times as the Committee shall specify.

9. Performance Stock. Subject to the terms of the Plan, the Committee shall
designate the participants to whom long-term performance stock (“Performance
Stock”) is to be awarded and determine the number of shares, the length of the
performance period and the other terms and conditions of each such award. Each
award of Performance Stock shall entitle the participant to a payment in the
form of shares of common stock upon the attainment of performance goals and
other terms and conditions specified by the Committee.

Notwithstanding satisfaction of any performance goals, the number of shares
issued under a Performance Stock award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. The Committee may, in its discretion, make a cash payment equal
to the fair market value of shares of common stock otherwise required to be
issued to a participant pursuant to a Performance Stock award.

10. Performance Units. Subject to the terms of the Plan, the Committee shall
designate the participants to whom long-term performance units (“Performance
Units”) are to be awarded and determine the number of units and the terms and
conditions of each such award. Each Performance Unit award shall entitle the
participant to a payment in cash upon the attainment of performance goals and
other terms and conditions specified by the Committee.

Notwithstanding the satisfaction of any performance goals, the amount to be paid
under a Performance Unit award may be adjusted by the Committee on the basis of
such further consideration as the Committee in its sole discretion shall
determine. The Committee may, in its discretion, substitute actual shares of
common stock for the cash payment otherwise required to be made to a participant
pursuant to a Performance Unit award.

11. Other Stock Awards. In addition to the incentives described in Sections 6
through 10 above, and subject to the terms of the Plan, the Committee may grant
other incentives payable in common stock under the Plan as it determines to be
in the best interests of Motorola and subject to such other terms and
conditions, as it deems appropriate.

12. Performance Goals. Awards of Restricted Stock, Performance Stock,
Performance Units and other incentives under the Plan may be made subject to the
attainment of performance goals, including, but not limited to, cash flow; cost;
ratio of debt to debt plus equity; profit before tax; earnings before interest
and taxes; earnings before interest, taxes, depreciation and amortization;
earnings per share; operating earnings; economic value added; ratio of operating
earnings to capital spending; free cash flow; net profit; net sales; price of
Company Stock; return on net assets, equity or stockholders’ equity; market
share; or total return to shareholders (“Performance Criteria”). Any Performance
Criteria may be

 

15



--------------------------------------------------------------------------------

used to measure the performance of the Company as a whole or any business unit
of the Company. Any Performance Criteria may include or exclude Extraordinary
Items. Performance Criteria shall be calculated in accordance with the Company’s
financial statements, generally accepted accounting principles, or under a
methodology established by the Committee prior to the issuance of an award which
is consistently applied and identified in the audited financial statements,
including footnotes, or the Management Discussion and Analysis section of the
Company’s annual report.

13. Change in Control. Except as otherwise determined by the Committee at the
time of grant of an award, upon a Change in Control of Motorola, all outstanding
Stock Options and SARs shall become vested and exercisable; all restrictions on
Restricted Stock shall lapse; all performance goals shall be deemed achieved at
target levels and all other terms and conditions met; all Performance Stock
shall be delivered; all Performance Units shall be paid out as promptly as
practicable; and all other Stock Awards shall be delivered or paid. A “Change in
Control” shall mean:

A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act whether or not Motorola is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if (a) any “person” or “group” (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Motorola representing 20% or more of the
combined voting power of Motorola’s then outstanding securities (other than
Motorola or any employee benefit plan of Motorola; and, for purposes of the
Plan, no Change in Control shall be deemed to have occurred as a result of the
“beneficial ownership,” or changes therein, of Motorola’s securities by either
of the foregoing), (b) there shall be consummated (i) any consolidation or
merger of Motorola in which Motorola is not the surviving or continuing
corporation or pursuant to which shares of common stock would be converted into
or exchanged for cash, securities or other property, other than a merger of
Motorola in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of Motorola other than any such transaction with entities in which the holders
of Motorola Common Stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of Motorola approve any plan or proposal for the
liquidation or dissolution of Motorola, or (d) as the result of, or in
connection with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets, proxy or consent solicitation (other than by the
Board), contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board

14. Adjustment Provisions.

(a) If Motorola shall at any time change the number of issued shares of common
stock by stock dividend or stock split, the total number of shares reserved for
issuance under the Plan, and the number of shares covered by each outstanding
award and the price therefor, if any, shall be equitably adjusted by the
Committee, in its sole discretion.

(b) Subject to the provisions of Section 13, the Board of Directors or the
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any merger, consolidation, acquisition of property or stock,
or reorganization upon such terms and conditions as it may deem appropriate.

 

16



--------------------------------------------------------------------------------

(c) In the event of any merger, consolidation or reorganization of Motorola with
or into another corporation, other than a merger, consolidation or
reorganization in which Motorola is the continuing corporation and which does
not result in the outstanding common stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be substituted, on an equitable basis as determined by the Committee in
its discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

15. Nontransferability. Each benefit granted under the Plan shall not be
transferable otherwise than by will or the laws of descent and distribution and
each Stock Option and SAR shall be exercisable during the participant’s lifetime
only by the participant or, in the event of disability, by the participant’s
personal representative. In the event of the death of a participant, exercise of
any benefit or payment with respect to any benefit shall be made only by or to
the executor or administrator of the estate of the deceased participant or the
person or persons to whom the deceased participant’s rights under the benefit
shall pass by will or the laws of descent and distribution.

16. Taxes. Motorola shall be entitled to withhold the amount of any tax
attributable to any amounts payable or shares deliverable under the Plan, after
giving the person entitled to receive such payment or delivery notice and
Motorola may defer making payment or delivery as to any award, if any such tax
is payable until indemnified to its satisfaction. The Committee may, in its
discretion, subject to such rules as it may adopt, permit a participant to pay
all or a portion of any required withholding taxes arising in connection with
the exercise of a Stock Option or SAR or the receipt or vesting of shares
hereunder by electing to have Motorola withhold shares of common stock, having a
fair market value equal to the amount to be withheld.

17. Duration, Amendment and Termination. No Incentive Stock Option shall be
granted more than ten years after the date of adoption of this Plan by the Board
of Directors; provided, however, that the terms and conditions applicable to any
benefit granted on or before such date may thereafter be amended or modified by
mutual agreement between Motorola and the participant, or such other person as
may then have an interest therein. The Board of Directors or the Committee may
amend the Plan from time to time or terminate the Plan at any time. However, no
such action shall reduce the amount of any existing award or change the terms
and conditions thereof without the participant’s consent.

18. Fair Market Value. The fair market value of Motorola’s common stock at any
time shall be determined in such manner as the Committee may deem equitable, or
as required by applicable law or regulation.

19. Other Provisions.

(a) The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant’s employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment, or provisions permitting the deferral of the receipt of a benefit
for such period and upon such terms as the Committee shall determine.

 

17



--------------------------------------------------------------------------------

(b) In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.

20. Governing Law. The Plan and any actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the state of
Delaware (without regard to applicable Delaware principles of conflict of laws).

21. Broad-Based Plan. The Plan is intended to be a broadly based plan under the
rules of the New York Stock Exchange.

 

18



--------------------------------------------------------------------------------

EXHIBIT D

MOTOROLA OMNIBUS INCENTIVE PLAN OF 2002

(as amended through May 4, 2009)

1. Purpose. The purposes of the Motorola Omnibus Incentive Plan of 2002 (the
“Plan”) are (i) to encourage outstanding individuals to accept or continue
employment with Motorola, Inc. (“Motorola” or the “Company”) and its
subsidiaries or to serve as directors of Motorola, and (ii) to furnish maximum
incentive to those persons to improve operations and increase profits and to
strengthen the mutuality of interest between those persons and Motorola’s
stockholders by providing them stock options and other stock and cash
incentives.

2. Administration. The Plan will be administered by a Committee (the
“Committee”) of the Motorola Board of Directors consisting of two or more
directors as the Board may designate from time to time, each of whom shall
qualify as a “Non-Employee Director” within the meaning set forth in Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or any successor legislation. The Committee shall have the authority to
construe and interpret the Plan and any benefits granted thereunder, to
establish and amend rules for Plan administration, to change the terms and
conditions of options and other benefits at or after grant, and to make all
other determinations which it deems necessary or advisable for the
administration of the Plan. The determinations of the Committee shall be made in
accordance with their judgment as to the best interests of Motorola and its
stockholders and in accordance with the purposes of the Plan. A majority of the
members of the Committee shall constitute a quorum, and all determinations of
the Committee shall be made by a majority of its members. Any determination of
the Committee under the Plan may be made without notice or meeting of the
Committee, in writing signed by all the Committee members. The Committee may
delegate the administration of the Plan, in whole or in part, on such terms and
conditions as it may impose, to such other person or persons as it may determine
in its discretion, except with respect to benefits to officers subject to
Section 16 of the Exchange Act or officers who are or may be “covered employees”
within the meaning of Section 162(m) of the Internal Revenue Code (“Covered
Employees”).

3. Participants. Participants may consist of all employees of Motorola and its
subsidiaries and all Non-Employee Directors of Motorola. Any corporation or
other entity in which a 50% or greater interest is at the time directly or
indirectly owned by Motorola shall be a subsidiary for purposes of the Plan.
Designation of a participant in any year shall not require the Committee to
designate that person to receive a benefit in any other year or to receive the
same type or amount of benefit as granted to the participant in any other year
or as granted to any other participant in any year. The Committee shall consider
all factors that it deems relevant in selecting participants and in determining
the type and amount of their respective benefits.

4. Shares Available under the Plan. There is hereby reserved for issuance under
the Plan an aggregate of 45 million shares of Motorola common stock. If there is
(i) a lapse, expiration, termination or cancellation of any stock option or
other benefit prior to the issuance of shares thereunder or (ii) a forfeiture of
any shares of restricted stock or shares subject to stock awards prior to
vesting, the shares subject to these options or other benefits shall be added to
the shares available for benefits under the Plan.

 

19



--------------------------------------------------------------------------------

Shares covered by a Benefit granted under the Plan shall not be counted as used
unless and until they are actually issued and delivered to a Participant. In
addition, any shares retained by Motorola pursuant to a participant’s tax
withholding election (other than shares used to satisfy any tax obligation upon
the vesting of restricted stock or other stock awards), and any shares covered
by a benefit which is settled in cash, shall be added to the shares available
for benefits under the Plan. All shares issued under the Plan may be either
authorized and unissued shares or issued shares reacquired by Motorola. Under
the plan, no participant may receive in any calendar year (i) Stock Options
relating to more than 3,000,000 shares, (ii) Restricted Stock or Restricted
Stock Units that are subject to the attainment of Performance Goals of
Section 13 hereof relating to more than 300,000 shares, (iii) Stock Appreciation
Rights relating to more than 3,000,000 shares, or (iv) Performance Shares
relating to more than 300,000 shares. The shares reserved for issuance and the
limitations set forth above shall be subject to adjustment in accordance with
Section 15 hereof. All of the available shares may, but need not, be issued
pursuant to the exercise of incentive stock options. Notwithstanding anything
else contained in this Section 4 the number of shares that may be issued under
the Plan for benefits other than stock options shall not exceed a total of
5,000,000 shares (subject to adjustment in accordance with Section 15 hereof.

5. Types of Benefits. Benefits under the Plan shall consist of Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Stock, Performance Units, Annual Management Incentive Awards and Other Stock or
Cash Awards, all as described below.

6. Stock Options. Subject to the terms of the Plan, Stock Options may be granted
to participants, at any time as determined by the Committee. The Committee shall
determine the number of shares subject to each option and whether the option is
an Incentive Stock Option. The option price for each option shall be determined
by the Committee but shall not be less than 100% of the fair market value of
Motorola’s common stock on the date the option is granted. Each option shall
expire at such time as the Committee shall determine at the time of grant.
Options shall be exercisable at such time and subject to such terms and
conditions as the Committee shall determine; provided, however, that no option
shall be exercisable later than the tenth anniversary of its grant. The option
price, upon exercise of any option, shall be payable to Motorola in full by
(a) cash payment or its equivalent, (b) tendering previously acquired shares
(held for at least six months) having a fair market value at the time of
exercise equal to the option price or certification of ownership of such
previously-acquired shares, (c) delivery of a properly executed exercise notice,
together with irrevocable instructions to a broker to promptly deliver to
Motorola the amount of sale proceeds from the option shares or loan proceeds to
pay the exercise price and any withholding taxes due to Motorola, and (d) such
other methods of payment as the Committee, at its discretion, deems appropriate.
Notwithstanding any other provision of the Plan to the contrary, upon approval
of the Company’s stockholders, the Committee may provide for, and the Company
may implement, a one time only option exchange offer, pursuant to which certain
outstanding Stock Options could, at the election of the person holding such
Stock Option, be tendered to the Company for cancellation in exchange for the
issuance of a lesser amount of Stock Options with a lower exercise price or
other equity benefit as approved by the Committee, provided that such one time
only option exchange offer is implemented within twelve months of the date of
such stockholder approval.

7. Stock Appreciation Rights. Stock Appreciation Rights (“SARs”) may be granted
to participants at any time as determined by the Committee. An SAR may be
granted in tandem with a Stock Option granted under this Plan or on a
free-standing basis. The Committee also may, in its discretion, substitute SARs
which can be settled only in stock for outstanding Stock Options granted after
May 5, 2003, at any time when the Company is subject to fair value accounting.
The grant price of a tandem or substitute SAR shall be equal to the option price
of the related option. The grant price of a free-standing SAR shall be equal to
the fair market value of Motorola’s common stock on the date of its grant. An
SAR may be exercised upon such terms and conditions and for the term as the
Committee in its sole discretion determines; provided, however, that the term
shall not exceed the option term in the case

 

20



--------------------------------------------------------------------------------

of a tandem or substitute SAR or ten years in the case of a free-standing SAR
and the terms and conditions applicable to a substitute SAR shall be
substantially the same as those applicable to the Stock Option which it
replaces. Upon exercise of an SAR, the participant shall be entitled to receive
payment from Motorola in an amount determined by multiplying the excess of the
fair market value of a share of common stock on the date of exercise over the
grant price of the SAR by the number of shares with respect to which the SAR is
exercised. The payment may be made in cash or stock, at the discretion of the
Committee, except in the case of a substitute SAR which may be made only in
stock.

8. Restricted Stock and Restricted Stock Units. Subject to the terms of the
Plan, Restricted Stock and Restricted Stock Units may be awarded or sold to
participants under such terms and conditions as shall be established by the
Committee. Restricted Stock and Restricted Stock Units shall be subject to such
restrictions as the Committee determines, including, without limitation, any of
the following:

(a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period; or

(b) a requirement that the holder forfeit (or in the case of shares or units
sold to the participant resell to Motorola at cost) such shares or units in the
event of termination of employment during the period of restriction.

All restrictions shall expire at such times as the Committee shall specify.

9. Performance Stock. Subject to the terms of the Plan, the Committee shall
designate the participants to whom long-term performance stock (“Performance
Stock”) is to be awarded and determine the number of shares, the length of the
performance period and the other terms and conditions of each such award. Each
award of Performance Stock shall entitle the participant to a payment in the
form of shares of common stock upon the attainment of performance goals and
other terms and conditions specified by the Committee.

Notwithstanding satisfaction of any performance goals, the number of shares
issued under a Performance Stock award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
number of shares earned upon satisfaction of any performance goal by any
participant who is a Covered Employee. The Committee may, in its discretion,
make a cash payment equal to the fair market value of shares of common stock
otherwise required to be issued to a participant pursuant to a Performance Stock
award.

10. Performance Units. Subject to the terms of the Plan, the Committee shall
designate the participants to whom long-term performance units (“Performance
Units”) are to be awarded and determine the number of units and the terms and
conditions of each such award. Each Performance Unit award shall entitle the
participant to a payment in cash upon the attainment of performance goals and
other terms and conditions specified by the Committee.

Notwithstanding the satisfaction of any performance goals, the amount to be paid
under a Performance Unit award may be adjusted by the Committee on the basis of
such further consideration as the Committee in its sole discretion shall
determine. However, the Committee may not, in any event, increase the amount
earned under Performance Unit awards upon satisfaction of any performance goal
by any participant who is a Covered Employee and the maximum amount earned by a
Covered Employee in any calendar year may not exceed $5,000,000. The Committee
may, in its discretion, substitute actual shares of common stock for the cash
payment otherwise required to be made to a participant pursuant to a Performance
Unit award.

 

21



--------------------------------------------------------------------------------

11. Annual Management Incentive Awards. The Committee may designate Motorola
executive officers who are eligible to receive a monetary payment in any
calendar year based on a percentage of an incentive pool equal to 5% of
Motorola’s consolidated operating earnings for the calendar year. The Committee
shall allocate an incentive pool percentage to each designated participant for
each calendar year. In no event may the incentive pool percentage for any one
participant exceed 30% of the total pool. Consolidated operating earnings shall
mean the consolidated earnings before income taxes of the Company, computed in
accordance with generally accepted accounting principles, but shall exclude the
effects of Extraordinary Items. Extraordinary Items shall mean
(i) extraordinary, unusual and/or non-recurring items of gain or loss (ii) gains
or losses on the disposition of a business, (iii) changes in tax or accounting
regulations or laws, or (iv) the effect of a merger or acquisition, all of which
must be identified in the audited financial statements, including footnotes, or
the Management Discussion and Analysis section of the Company’s annual report.

As soon as possible after the determination of the incentive pool for a Plan
year, the Committee shall calculate the participant’s allocated portion of the
incentive pool based upon the percentage established at the beginning of the
calendar year. The participant’s incentive award then shall be determined by the
Committee based on the participant’s allocated portion of the incentive pool
subject to adjustment in the sole discretion of the Committee. In no event may
the portion of the incentive pool allocated to a participant who is a Covered
Employee be increased in any way, including as a result of the reduction of any
other participant’s allocated portion.

12. Other Stock or Cash Awards. In addition to the incentives described in
sections 6 through 11 above, and subject to the terms of the Plan, the Committee
may grant other incentives payable in cash or in common stock under the Plan as
it determines to be in the best interests of Motorola and subject to such other
terms and conditions as it deems appropriate.

13. Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Stock, Performance Units and other incentives under the Plan may be
made subject to the attainment of performance goals relating to one or more
business criteria within the meaning of Section 162(m) of the Internal Revenue
Code, including, but not limited to, cash flow; cost; ratio of debt to debt plus
equity; profit before tax; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; earnings per share; operating
earnings; economic value added; ratio of operating earnings to capital spending;
free cash flow; net profit; net sales; price of Motorola common stock; return on
net assets, equity or stockholders’ equity; market share; or total return to
shareholders (“Performance Criteria”). Any Performance Criteria may be used to
measure the performance of the Company as a whole or any business unit of the
Company. Any Performance Criteria may include or exclude Extraordinary Items.
Performance Criteria shall be calculated in accordance with the Company’s
financial statements, generally accepted accounting principles, or under a
methodology established by the Committee prior to the issuance of an award which
is consistently applied and identified in the audited financial statements,
including footnotes, or the Management Discussion and Analysis section of the
Company’s annual report. However, the Committee may not in any event increase
the amount of compensation payable to a Covered Employee upon the attainment of
a performance goal.

14. Change in Control. Except as otherwise determined by the Committee at the
time of grant of an award, upon a Change in Control of Motorola, all outstanding
Stock Options and SARs shall become vested and exercisable; all restrictions on
Restricted Stock and Restricted Stock Units shall lapse; all performance goals
shall be deemed achieved at target levels and all other terms and conditions
met; all Performance Stock shall be delivered; all Performance Units and
Restricted Stock Units shall be paid out as promptly as practicable; all Annual
Management Incentive Awards shall be paid out based on the consolidated
operating earnings of the immediately preceding year or such other method of
payment as may be determined by the Committee at the time of award or thereafter
but prior to the Change in

 

22



--------------------------------------------------------------------------------

Control; and all Other Stock or Cash Awards shall be delivered or paid. A
“Change in Control” shall mean:

A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or any successor provision thereto, whether or not Motorola is
then subject to such reporting requirement; provided that, without limitation,
such a Change in Control shall be deemed to have occurred if (a) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Motorola representing
20% or more of the combined voting power of Motorola’s then outstanding
securities (other than Motorola or any employee benefit plan of Motorola; and,
for purposes of the Plan, no Change in Control shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of Motorola’s
securities by either of the foregoing), (b) there shall be consummated (i) any
consolidation or merger of Motorola in which Motorola is not the surviving or
continuing corporation or pursuant to which shares of common stock would be
converted into or exchanged for cash, securities or other property, other than a
merger of Motorola in which the holders of common stock immediately prior to the
merger have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of Motorola other than any such transaction with entities in which the holders
of Motorola Common Stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of Motorola approve any plan or proposal for the
liquidation or dissolution of Motorola, or (d) as the result of, or in
connection with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets, proxy or consent solicitation (other than by the
Board), contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board

15. Adjustment Provisions.

(a) If Motorola shall at any time change the number of issued shares of common
stock by stock dividend, stock split, spin-off, split-off, spin-out,
recapitalization, merger, consolidation, reorganization, combination, or
exchange of shares, the total number of shares reserved for issuance under the
Plan, the maximum number of shares which may be made subject to an award in any
calendar year, and the number of shares covered by each outstanding award and
the price therefor, if any, shall be equitably adjusted by the Committee, in its
sole discretion.

(b) Subject to the provisions of Section 14, the Board of Directors or the
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any merger, consolidation, acquisition of property or stock,
or reorganization upon such terms and conditions as it may deem appropriate.

(c) In the event of any merger, consolidation or reorganization of Motorola with
or into another corporation, other than a merger, consolidation or
reorganization in which Motorola is the continuing corporation and which does
not result in the outstanding common stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be substituted, on an equitable basis as determined by the Committee in
its discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

 

23



--------------------------------------------------------------------------------

16. Nontransferability. Each benefit granted under the Plan shall not be
transferable otherwise than by will or the laws of descent and distribution and
each Stock Option and SAR shall be exercisable during the participant’s lifetime
only by the participant or, in the event of disability, by the participant’s
personal representative. In the event of the death of a participant, exercise of
any benefit or payment with respect to any benefit shall be made only by or to
the executor or administrator of the estate of the deceased participant or the
person or persons to whom the deceased participant’s rights under the benefit
shall pass by will or the laws of descent and distribution. Notwithstanding the
foregoing, at its discretion, the Committee may permit the transfer of a Stock
Option by the participant, subject to such terms and conditions as may be
established by the Committee.

17. Taxes. Motorola shall be entitled to withhold the amount of any tax
attributable to any amounts payable or shares deliverable under the Plan, after
giving the person entitled to receive such payment or delivery notice and
Motorola may defer making payment or delivery as to any award, if any such tax
is payable until indemnified to its satisfaction. A participant may pay all or a
portion of any required withholding taxes arising in connection with the
exercise of a Stock Option or SAR or the receipt or vesting of shares hereunder
by electing to have Motorola withhold shares of common stock, having a fair
market value equal to the amount required to be withheld.

18. Duration, Amendment and Termination. No Incentive Stock Option shall be
granted more than ten years after the date of adoption of this Plan by the Board
of Directors; provided, however, that the terms and conditions applicable to any
benefit granted on or before such date may thereafter be amended or modified by
mutual agreement between Motorola and the participant, or such other person as
may then have an interest therein. The Board of Directors or the Committee may
amend the Plan from time to time or terminate the Plan at any time. However, no
such action shall reduce the amount of any existing award or change the terms
and conditions thereof without the participant’s consent. No amendment of the
Plan shall be made without stockholder approval if stockholder approval is
required by law, regulation, or stock exchange rule.

19. Fair Market Value. The fair market value of Motorola’s common stock at any
time shall be determined in such manner as the Committee may deem equitable, or
as required by applicable law or regulation.

20. Other Provisions.

(a) The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant’s employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment, or provisions permitting the deferral of the receipt of a benefit
for such period and upon such terms as the Committee shall determine.

(b) In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.

 

24



--------------------------------------------------------------------------------

21. Governing Law. The Plan and any actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the state of
Delaware (without regard to applicable Delaware principles of conflict of laws).

22. Stockholder Approval. The Plan was adopted by the Board of Directors on
March 19, 2002, subject to stockholder approval. The Plan and any benefits
granted thereunder shall be null and void if stockholder approval is not
obtained at the next annual meeting of stockholders.

 

25



--------------------------------------------------------------------------------

EXHIBIT E

MOTOROLA OMNIBUS INCENTIVE PLAN OF 2003

(as amended through May 4, 2009)

1. Purpose. The purposes of the Motorola Omnibus Incentive Plan of 2003 (the
“Plan”) are (i) to encourage outstanding individuals to accept or continue
employment with Motorola, Inc. (“Motorola” or the “Company”) and its
subsidiaries or to serve as directors of Motorola, and (ii) to furnish maximum
incentive to those persons to improve operations and increase profits and to
strengthen the mutuality of interest between those persons and Motorola’s
stockholders by providing them stock options and other stock and cash
incentives.

2. Administration. The Plan will be administered by a Committee (the
“Committee”) of the Motorola Board of Directors consisting of two or more
directors as the Board may designate from time to time, each of whom shall
satisfy such requirements as:

(a) the Securities and Exchange Commission may establish for administrators
acting under plans intended to qualify for exemption under Rule 16b-3 or its
successor under the Securities Exchange Act of 1934 (the “Exchange Act”);

(b) the New York Stock Exchange may establish pursuant to its rule-making
authority; and

(c) the Internal Revenue Service may establish for outside directors acting
under plans intended to qualify for exemption under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).

The Committee shall have the authority to construe and interpret the Plan and
any benefits granted thereunder, to establish and amend rules for Plan
administration, to change the terms and conditions of options and other benefits
at or after grant, and to make all other determinations which it deems necessary
or advisable for the administration of the Plan. The determinations of the
Committee shall be made in accordance with their judgment as to the best
interests of Motorola and its stockholders and in accordance with the purposes
of the Plan. A majority of the members of the Committee shall constitute a
quorum, and all determinations of the Committee shall be made by a majority of
its members. Any determination of the Committee under the Plan may be made
without notice or meeting of the Committee, in writing signed by all the
Committee members. The Committee may authorize one or more officers of the
Company to select employees to participate in the Plan and to determine the
number of option shares and other rights to be granted to such participants,
except with respect to awards to officers subject to Section 16 of the Exchange
Act or officers who are or may become “covered employees” within the meaning of
Section 162(m) of the Code (“Covered Employees”) and any reference in the Plan
to the Committee shall include such officer or officers.

3. Participants. Participants may consist of all employees of Motorola and its
subsidiaries and all non-employee directors of Motorola. Any corporation or
other entity in which a 50% or greater interest is at the time directly or
indirectly owned by Motorola shall be a subsidiary for purposes of the Plan.
Designation of a participant in any year shall not require the Committee to
designate that person to

 

26



--------------------------------------------------------------------------------

receive a benefit in any other year or to receive the same type or amount of
benefit as granted to the participant in any other year or as granted to any
other participant in any year. The Committee shall consider all factors that it
deems relevant in selecting participants and in determining the type and amount
of their respective benefits.

4. Shares Available under the Plan. There is hereby reserved for issuance under
the Plan an aggregate of 95 million shares of Motorola common stock. If there is
(i) a lapse, expiration, termination or cancellation of any Stock Option or
other benefit prior to the issuance of shares thereunder or (ii) a forfeiture of
any shares of restricted stock or shares subject to stock awards prior to
vesting, the shares subject to these options or other benefits shall be added to
the shares available for benefits under the Plan. Shares covered by a benefit
granted under the Plan shall not be counted as used unless and until they are
actually issued and delivered to a participant. Any shares covered by a Stock
Appreciation Right shall be counted as used only to the extent shares are
actually issued to the participant upon exercise of the right. In addition, any
shares retained by Motorola pursuant to a participant’s tax withholding election
(other than shares used to satisfy any tax obligation upon the vesting of
restricted stock or other stock awards), and any shares covered by a benefit
which is settled in cash, shall be added to the shares available for benefits
under the Plan. All shares issued under the Plan may be either authorized and
unissued shares or issued shares reacquired by Motorola. Under the Plan, no
participant may receive in any calendar year (i) Stock Options relating to more
than 3,000,000 shares, (ii) Restricted Stock or Restricted Stock Units that are
subject to the attainment of Performance Goals of Section 13 hereof relating to
more than 1,500,000 shares, (iii) Stock Appreciation Rights relating to more
than 3,000,000 shares, or (iv) Performance Shares relating to more than
1,500,000 shares. No non-employee director may receive in any calendar year
Stock Options relating to more than 30,000 shares or Restricted Stock Units
relating to more than 30,000 shares. The shares reserved for issuance and the
limitations set forth above shall be subject to adjustment in accordance with
Section 15 hereof. All of the available shares may, but need not, be issued
pursuant to the exercise of Incentive Stock Options. Notwithstanding anything
else contained in this Section 4 the number of shares that may be issued under
the Plan for benefits other than Stock Options or Stock Appreciation Rights
shall not exceed a total of 40 million shares (subject to adjustment in
accordance with Section 15 hereof).

5. Types of Benefits. Benefits under the Plan shall consist of Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Stock, Performance Units, Annual Management Incentive Awards and Other Stock or
Cash Awards, all as described below.

6. Stock Options. Stock Options may be granted to participants, at any time as
determined by the Committee. The Committee shall determine the number of shares
subject to each option and whether the option is an Incentive Stock Option. The
option price for each option shall be determined by the Committee but shall not
be less than 100% of the fair market value of Motorola’s common stock on the
date the option is granted. Each option shall expire at such time as the
Committee shall determine at the time of grant. Options shall be exercisable at
such time and subject to such terms and conditions as the Committee shall
determine; provided, however, that no option shall be exercisable later than the
tenth anniversary of its grant. The option price, upon exercise of any option,
shall be payable to Motorola in full by (a) cash payment or its equivalent,
(b) tendering previously acquired shares (held for at least six months if the
Company is accounting for Stock Options using APB Opinion 25 or purchased on the
open market) having a fair market value at the time of exercise equal to the
option price or certification of ownership of such previously-acquired shares,
(c) delivery of a properly executed exercise notice, together with irrevocable
instructions to a broker to promptly deliver to Motorola the amount of sale
proceeds from the option shares or loan proceeds to pay the exercise price and
any withholding taxes due to Motorola, and (d) such other methods of payment as
the Committee, at its discretion, deems appropriate. Notwithstanding any other
provision of the Plan to the contrary, upon approval of the Company’s
stockholders, the Committee may provide for, and the Company may implement, a
one time

 

27



--------------------------------------------------------------------------------

only option exchange offer, pursuant to which certain outstanding Stock Options
could, at the election of the person holding such Stock Option, be tendered to
the Company for cancellation in exchange for the issuance of a lesser amount of
Stock Options with a lower exercise price or other equity benefit as approved by
the Committee, provided that such one time only option exchange offer is
implemented within twelve months of the date of such stockholder approval.

7. Stock Appreciation Rights. Stock Appreciation Rights (“SARs”) may be granted
to participants at any time as determined by the Committee. An SAR may be
granted in tandem with a Stock Option granted under this Plan or on a
free-standing basis. The Committee also may, in its discretion, substitute SARs
which can be settled only in stock for outstanding Stock Options, at any time
when the Company is subject to fair value accounting. The grant price of a
tandem or substitute SAR shall be equal to the option price of the related
option. The grant price of a free-standing SAR shall be equal to the fair market
value of Motorola’s common stock on the date of its grant. An SAR may be
exercised upon such terms and conditions and for the term as the Committee in
its sole discretion determines; provided, however, that the term shall not
exceed the option term in the case of a tandem or substitute SAR or ten years in
the case of a free-standing SAR and the terms and conditions applicable to a
substitute SAR shall be substantially the same as those applicable to the Stock
Option which it replaces. Upon exercise of an SAR, the participant shall be
entitled to receive payment from Motorola in an amount determined by multiplying
the excess of the fair market value of a share of common stock on the date of
exercise over the grant price of the SAR by the number of shares with respect to
which the SAR is exercised. The payment may be made in cash or stock, at the
discretion of the Committee, except in the case of a substitute SAR which may be
made only in stock.

8. Restricted Stock and Restricted Stock Units. Restricted Stock and Restricted
Stock Units may be awarded or sold to participants under such terms and
conditions as shall be established by the Committee. Restricted Stock and
Restricted Stock Units shall be subject to such restrictions as the Committee
determines, including, without limitation, any of the following:

(a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period; or

(b) a requirement that the holder forfeit (or in the case of shares or units
sold to the participant resell to Motorola at cost) such shares or units in the
event of termination of employment during the period of restriction.

All restrictions shall expire at such times as the Committee shall specify.

9. Performance Stock. The Committee shall designate the participants to whom
long-term performance stock (“Performance Stock”) is to be awarded and determine
the number of shares, the length of the performance period and the other terms
and conditions of each such award; provided the stated performance period will
not be less than 12 months. Each award of Performance Stock shall entitle the
participant to a payment in the form of shares of common stock upon the
attainment of performance goals and other terms and conditions specified by the
Committee.

Notwithstanding satisfaction of any performance goals, the number of shares
issued under a Performance Stock award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
number of shares earned upon satisfaction of any performance goal by any
participant who is a Covered Employee. The Committee may, in its discretion,
make a cash payment equal to the fair market value of shares of common stock
otherwise required to be issued to a participant pursuant to a Performance Stock
award.

 

28



--------------------------------------------------------------------------------

10. Performance Units. The Committee shall designate the participants to whom
long-term performance units (“Performance Units”) are to be awarded and
determine the number of units and the terms and conditions of each such award;
provided the stated performance period will not be less than 12 months. Each
Performance Unit award shall entitle the participant to a payment in cash upon
the attainment of performance goals and other terms and conditions specified by
the Committee.

Notwithstanding the satisfaction of any performance goals, the amount to be paid
under a Performance Unit award may be adjusted by the Committee on the basis of
such further consideration as the Committee in its sole discretion shall
determine. However, the Committee may not, in any event, increase the amount
earned under Performance Unit awards upon satisfaction of any performance goal
by any participant who is a Covered Employee and the maximum amount earned by a
Covered Employee in any calendar year may not exceed $8,500,000. The Committee
may, in its discretion, substitute actual shares of common stock for the cash
payment otherwise required to be made to a participant pursuant to a Performance
Unit award.

11. Annual Management Incentive Awards. The Committee may designate Motorola
executive officers who are eligible to receive a monetary payment in any
calendar year based on a percentage of an incentive pool equal to 5% of
Motorola’s consolidated operating earnings for the calendar year. The Committee
shall allocate an incentive pool percentage to each designated participant for
each calendar year. In no event may the incentive pool percentage for any one
participant exceed 30% of the total pool. Consolidated operating earnings shall
mean the consolidated earnings before income taxes of the Company, computed in
accordance with generally accepted accounting principles, but shall exclude the
effects of Special Items. Special Items shall include (i) extraordinary, unusual
and/or non-recurring items of gain or loss, (ii) gains or losses on the
disposition of a business, (iii) changes in tax or accounting regulations or
laws, or (iv) the effect of a merger or acquisition, as identified in the
Company’s quarterly and annual earnings releases.

As soon as possible after the determination of the incentive pool for a Plan
year, the Committee shall calculate the participant’s allocated portion of the
incentive pool based upon the percentage established at the beginning of the
calendar year. The participant’s incentive award then shall be determined by the
Committee based on the participant’s allocated portion of the incentive pool
subject to adjustment in the sole discretion of the Committee. In no event may
the portion of the incentive pool allocated to a participant who is a Covered
Employee be increased in any way, including as a result of the reduction of any
other participant’s allocated portion.

12. Other Stock or Cash Awards. In addition to the incentives described in
sections 6 through 11 above, the Committee may grant other incentives payable in
cash or in common stock under the Plan as it determines to be in the best
interests of Motorola and subject to such other terms and conditions as it deems
appropriate; provided an outright grant of stock will not be made unless it is
offered in exchange for cash compensation that has otherwise already been earned
by the recipient.

13. Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Stock, Performance Units and other incentives under the Plan may be
made subject to the attainment of performance goals relating to one or more
business criteria within the meaning of Section 162(m) of the Code, including,
but not limited to, cash flow; cost; ratio of debt to debt plus equity; profit
before tax; economic profit; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; earnings per share; operating
earnings; economic value added; ratio of operating earnings to capital spending;
free cash flow; net profit; net sales; sales growth; price of Motorola common
stock; return on net assets, equity or stockholders’ equity; market share; or
total return to stockholders (“Performance Criteria”). Any Performance Criteria
may be used to measure the performance of the Company as a whole or any business
unit of the Company and may be measured relative to a peer group

 

29



--------------------------------------------------------------------------------

or index. Any Performance Criteria may include or exclude Special Items (as
defined in section 11 above). In all other respects, Performance Criteria shall
be calculated in accordance with the Company’s financial statements, generally
accepted accounting principles, or under a methodology established by the
Committee prior to the issuance of an award which is consistently applied and
identified in the audited financial statements, including footnotes, or the
Management Discussion and Analysis section of the Company’s annual report.
However, the Committee may not in any event increase the amount of compensation
payable to a Covered Employee upon the attainment of a performance goal.

14. Change in Control. Except as otherwise determined by the Committee at the
time of grant of an award, upon a Change in Control of Motorola, all outstanding
Stock Options and SARs shall become vested and exercisable; all restrictions on
Restricted Stock and Restricted Stock Units shall lapse; all performance goals
shall be deemed achieved at target levels and all other terms and conditions
met; all Performance Stock shall be delivered; all Performance Units and
Restricted Stock Units shall be paid out as promptly as practicable; all Annual
Management Incentive Awards shall be paid out based on the consolidated
operating earnings of the immediately preceding year or such other method of
payment as may be determined by the Committee at the time of award or thereafter
but prior to the Change in Control; and all Other Stock or Cash Awards shall be
delivered or paid. A “Change in Control” shall mean:

A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or any successor provision thereto, whether or not Motorola is
then subject to such reporting requirement; provided that, without limitation,
such a Change in Control shall be deemed to have occurred if (a) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Motorola representing
20% or more of the combined voting power of Motorola’s then outstanding
securities (other than Motorola or any employee benefit plan of Motorola; and,
for purposes of the Plan, no Change in Control shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of Motorola’s
securities by either of the foregoing), (b) there shall be consummated (i) any
consolidation or merger of Motorola in which Motorola is not the surviving or
continuing corporation or pursuant to which shares of common stock would be
converted into or exchanged for cash, securities or other property, other than a
merger of Motorola in which the holders of common stock immediately prior to the
merger have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of Motorola other than any such transaction with entities in which the holders
of Motorola common stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of Motorola approve any plan or proposal for the
liquidation or dissolution of Motorola, or (d) as the result of, or in
connection with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets, proxy or consent solicitation (other than by the
Board), contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board.

15. Adjustment Provisions.

(a) If Motorola shall at any time change the number of issued shares of common
stock by stock dividend, stock split, spin-off, split-off, spin-out,
recapitalization, merger, consolidation, reorganization, combination, or
exchange of shares, the total number of shares reserved for issuance under the
Plan, the maximum number of shares which may be made subject to an award in any
calendar year, and the number of shares covered by each outstanding award and
the price therefor, if any, shall be equitably adjusted by the Committee, in its
sole discretion.

 

30



--------------------------------------------------------------------------------

(b) In the event of any merger, consolidation or reorganization of Motorola with
or into another corporation which results in the outstanding common stock of
Motorola being converted into or exchanged for different securities, cash or
other property, or any combination thereof, there shall be substituted, on an
equitable basis as determined by the Committee in its discretion, for each share
of common stock then subject to a benefit granted under the Plan, the number and
kind of shares of stock, other securities, cash or other property to which
holders of common stock of Motorola will be entitled pursuant to the
transaction.

16. Substitution and Assumption of Benefits. The Board of Directors or the
Committee may authorize the issuance of benefits under this Plan in connection
with the assumption of, or substitution for, outstanding benefits previously
granted to individuals who become employees of Motorola or any subsidiary as a
result of any merger, consolidation, acquisition of property or stock, or
reorganization other than a Change in Control, upon such terms and conditions as
the Committee may deem appropriate.

17. Nontransferability. Each benefit granted under the Plan shall not be
transferable otherwise than by will or the laws of descent and distribution and
each Stock Option and SAR shall be exercisable during the participant’s lifetime
only by the participant or, in the event of disability, by the participant’s
personal representative. In the event of the death of a participant, exercise of
any benefit or payment with respect to any benefit shall be made only by or to
the executor or administrator of the estate of the deceased participant or the
person or persons to whom the deceased participant’s rights under the benefit
shall pass by will or the laws of descent and distribution. Notwithstanding the
foregoing, at its discretion, the Committee may permit the transfer of a Stock
Option by the participant, subject to such terms and conditions as may be
established by the Committee.

18. Taxes. Motorola shall be entitled to withhold the amount of any tax
attributable to any amounts payable or shares deliverable under the Plan, after
giving the person entitled to receive such payment or delivery notice and
Motorola may defer making payment or delivery as to any award, if any such tax
is payable until indemnified to its satisfaction. A participant may pay all or a
portion of any required withholding taxes arising in connection with the
exercise of a Stock Option or SAR or the receipt or vesting of shares hereunder
by electing to have Motorola withhold shares of common stock, having a fair
market value equal to the amount required to be withheld.

19. Duration, Amendment and Termination. No Incentive Stock Option shall be
granted more than ten years after the date of adoption of this Plan by the Board
of Directors; provided, however, that the terms and conditions applicable to any
option granted on or before such date may thereafter be amended or modified by
mutual agreement between Motorola and the participant, or such other person as
may then have an interest therein. The Board of Directors or the Committee may
amend the Plan from time to time or terminate the Plan at any time. However, no
such action shall reduce the amount of any existing award or change the terms
and conditions thereof without the participant’s consent. No material amendment
of the Plan shall be made without stockholder approval.

20. Fair Market Value. The fair market value of Motorola’s common stock at any
time shall be determined in such manner as the Committee may deem equitable, or
as required by applicable law or regulation.

21. Other Provisions.

(a) The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant’s employment,
requirements or

 

31



--------------------------------------------------------------------------------

inducements for continued ownership of common stock after exercise or vesting of
benefits, forfeiture of awards in the event of termination of employment shortly
after exercise or vesting, or breach of noncompetition or confidentiality
agreements following termination of employment, or provisions permitting the
deferral of the receipt of a benefit for such period and upon such terms as the
Committee shall determine.

(b) In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.

(c) The Committee, in its sole discretion, may permit or require a participant
to have amounts or shares of common stock that otherwise would be paid or
delivered to the participant as a result of the exercise or settlement of an
award under the Plan credited to a deferred compensation or stock unit account
established for the participant by the Committee on the Company’s books of
account.

22. Governing Law. The Plan and any actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the state of
Delaware (without regard to applicable Delaware principles of conflict of laws).

23. Stockholder Approval. The Plan was adopted by the Board of Directors on
March 20, 2003, subject to stockholder approval. The Plan and any benefits
granted thereunder shall be null and void if stockholder approval is not
obtained at the next annual meeting of stockholders.

 

32



--------------------------------------------------------------------------------

EXHIBIT F

MOTOROLA OMNIBUS INCENTIVE PLAN OF 2006

(as amended through November 10, 2009)

1. Purpose. The purposes of the Motorola Omnibus Incentive Plan of 2006 (the
“Plan”) are (i) to encourage outstanding individuals to accept or continue
employment with Motorola, Inc. (“Motorola” or the “Company”) and its
Subsidiaries or to serve as directors of Motorola, and (ii) to furnish maximum
incentive to those persons to improve operations and increase profits and to
strengthen the mutuality of interest between those persons and Motorola’s
stockholders by providing them stock options and other stock and cash
incentives.

2. Administration. The Plan will be administered by a Committee (the
“Committee”) of the Motorola Board of Directors consisting of two or more
directors as the Board may designate from time to time, each of whom shall
satisfy such requirements as:

(a) the Securities and Exchange Commission may establish for administrators
acting under plans intended to qualify for exemption under Rule 16b-3 or its
successor under the Securities Exchange Act of 1934 (the “Exchange Act”);

(b) the New York Stock Exchange may establish pursuant to its rule-making
authority; and

(c) the Internal Revenue Service may establish for outside directors acting
under plans intended to qualify for exemption under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).

The Compensation and Leadership Committee shall serve as the Committee
administering the Plan until such time as the Board designates a different
Committee.

The Committee shall have the discretionary authority to construe and interpret
the Plan and any benefits granted thereunder, to establish and amend rules for
Plan administration, to change the terms and conditions of options and other
benefits at or after grant, to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any option or other benefit
granted under the Plan, and to make all other determinations which it deems
necessary or advisable for the administration of the Plan. The determinations of
the Committee shall be made in accordance with their judgment as to the best
interests of Motorola and its stockholders and in accordance with the purposes
of the Plan. Any determination of the Committee under the Plan may be made
without notice or meeting of the Committee, in writing signed by all the
Committee members. The Committee may authorize one or more officers of the
Company to select employees to participate in the Plan and to determine the
number of option shares and other awards to be granted to such participants,
except with respect to awards to officers subject to Section 16 of the Exchange
Act or officers who are, or who are reasonably expected to be, “covered
employees” within the meaning of Section 162(m) of the Code (“Covered
Employees”) and any reference in the Plan to the Committee shall include such
officer or officers.

3. Participants. Participants may consist of all employees of Motorola and its
Subsidiaries and all non-employee directors of Motorola; provided, however, the
following individuals shall be excluded from participation in the
plan: (a) contract labor (including without limitation black badges, brown
badges, contractors, consultants, contract employees and job shoppers)
regardless of length of service; (b) employees whose base wage or base salary is
not processed for payment by a Payroll

 

33



--------------------------------------------------------------------------------

Department of Motorola or any Subsidiary; (c) any individual performing services
under an independent contractor or consultant agreement, a purchase order, a
supplier agreement or any other agreement that the Company enters into for
service. Any corporation or other entity in which a 50% or greater interest is
at the time directly or indirectly owned by Motorola and which Motorola
consolidates for financial reporting purposes shall be a “Subsidiary” for
purposes of the Plan. Designation of a participant in any year shall not require
the Committee to designate that person to receive a benefit in any other year or
to receive the same type or amount of benefit as granted to the participant in
any other year or as granted to any other participant in any year. The Committee
shall consider all factors that it deems relevant in selecting participants and
in determining the type and amount of their respective benefits.

4. Shares Available under the Plan. There is hereby reserved for issuance under
the Plan an aggregate of 80 million shares of Motorola common stock. In
connection with approving this Plan, and contingent upon receipt of stockholder
approval of this Plan, the Board of Directors has approved a merger of the
Motorola Omnibus Incentive Plan of 2003, Motorola Omnibus Incentive Plan of
2002, the Motorola Omnibus Incentive Plan of 2000, and the Motorola Amended and
Restated Incentive Plan of 1998 (collectively, the “Prior Plans”) into this
Plan, so that on or after the date this Plan is approved by stockholders, the
maximum number of shares reserved for issuance under this Plan shall not exceed
(a) the total number of shares reserved for issuance under this Plan plus
(b) the number of shares approved and available for grant under the Prior Plans
as of the date of such stockholder approval plus (c) any shares that become
available for issuance pursuant to the remainder of this section 4. If there is
(i) a lapse, expiration, termination, forfeiture or cancellation of any Stock
Option or other benefit outstanding under this Plan, a Prior Plan or under the
Motorola Share Option Plan of 1996 (the “1996 Plan”), prior to the issuance of
shares thereunder or (ii) a forfeiture of any shares of restricted stock or
shares subject to stock awards granted under this Plan, a Prior Plan or the 1996
Plan prior to vesting, then the shares subject to these options or other
benefits shall be added to the shares available for benefits under the Plan (to
the extent permitted under the terms of the Prior Plans or the 1996 Plan if the
award originally occurred under such plan). Shares covered by a benefit granted
under the Plan shall not be counted as used unless and until they are actually
issued and delivered to a participant. Any shares covered by a Stock
Appreciation Right (including a Stock Appreciation Right settled in stock which
the Committee, in its discretion, may substitute for an outstanding Stock
Option) shall be counted as used only to the extent shares are actually issued
to the participant upon exercise of the right. In addition, any shares of common
stock exchanged by an optionee as full or partial payment of the exercise price
under any stock option exercised under the Plan, any shares retained by Motorola
to comply with applicable income tax withholding requirements, and any shares
covered by a benefit which is settled in cash, shall be added to the shares
available for benefits under the Plan (to the extent permitted under the terms
of the Prior Plans or the 1996 Plan if the award originally occurred under such
plan). All shares issued under the Plan may be either authorized and unissued
shares or issued shares reacquired by Motorola. All of the available shares may,
but need not, be issued pursuant to the exercise of Incentive Stock Options (as
defined in Section 422 of the Code); provided, however, notwithstanding an
Option’s designation, to the extent that Incentive Stock Options are exercisable
for the first time by the Participant during any calendar year with respect to
Shares whose aggregate Fair Market Value exceeds $100,000 (regardless of whether
such Incentive Stock Options were granted under this Plan, the Prior Plans or
the 1996 Plan), such Options shall be treated as nonqualified Stock Options.

Under the Plan, no participant may receive in any calendar year (i) Stock
Options relating to more than 3,000,000 shares, (ii) Stock Appreciation Rights
relating to more than 3,000,000 shares, (iii) Restricted Stock or Restricted
Stock Units relating to more than 1,500,000 shares, (iv) Performance Shares
relating to more than 1,500,000 shares, or (v) Deferred Stock Units relating to
more than 50,000 shares. No non-employee director may receive in any calendar
year Stock Options relating to more than 50,000 shares or Restricted Stock Units
or Deferred Stock Units relating to more than 50,000 shares but excluding any
Stock Options, Restricted Stock Units, or Deferred Stock Units a non-employee
director

 

34



--------------------------------------------------------------------------------

elects to receive at Fair Market Value in lieu of all or a portion of such
non-employee director’s Compensation. Compensation for this purpose includes all
cash remuneration payable to a non-employee director, other than reimbursement
for expenses, and shall include retainer fees for service on the Motorola Board
of Directors; fees for serving as Chairman of the Board or for serving as
Chairman or member of any committee of the Board; compensation for work
performed in connection with service on a committee of the Board or at the
request of the Board, any committee of the Board or a Chief Executive Officer or
any other kind or other category of fees or payments which may be put into
effect in the future.

The shares reserved for issuance and each of the limitations set forth above
shall be subject to adjustment in accordance with section 16 hereof.

5. Types of Benefits. Benefits under the Plan shall consist of Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Deferred
Stock Units, Performance Shares, Performance Cash Awards, Annual Management
Incentive Awards and Other Stock or Cash Awards, all as described below.

6. Stock Options. Stock Options may be granted to participants, at any time as
determined by the Committee. The Committee shall determine the number of shares
subject to each option and whether the option is an Incentive Stock Option. The
exercise price for each option shall be determined by the Committee but shall
not be less than 100% of the fair market value of Motorola’s common stock on the
date the option is granted. Each option shall expire at such time as the
Committee shall determine at the time of grant. Options shall be exercisable at
such time and subject to such terms and conditions as the Committee shall
determine; provided, however, that no option shall be exercisable later than the
tenth anniversary of its grant. The exercise price, upon exercise of any option,
shall be payable to Motorola in full by (a) cash payment or its equivalent,
(b) tendering previously acquired shares having a fair market value at the time
of exercise equal to the exercise price or certification of ownership of such
previously-acquired shares, (c) to the extent permitted by applicable law,
delivery of a properly executed exercise notice, together with irrevocable
instructions to a broker to promptly deliver to Motorola the amount of sale
proceeds from the option shares or loan proceeds to pay the exercise price and
any withholding taxes due to Motorola, and (d) such other methods of payment as
the Committee, at its discretion, deems appropriate. Notwithstanding any other
provision of the Plan to the contrary, upon approval of the Company’s
stockholders, the Committee may provide for, and the Company may implement, a
one time only option exchange offer, pursuant to which certain outstanding Stock
Options could, at the election of the person holding such Stock Option, be
tendered to the Company for cancellation in exchange for the issuance of a
lesser amount of Stock Options with a lower exercise price, or other equity
benefit as approved by the Committee, provided that such one time only option
exchange offer is implemented within twelve months of the date of such
stockholder approval.

7. Stock Appreciation Rights. Stock Appreciation Rights (“SARs”) may be granted
to participants at any time as determined by the Committee. Notwithstanding any
other provision of the Plan, the Committee may, in its discretion, substitute
SARs which can be settled only in stock for outstanding Stock Options. The grant
price of a substitute SAR shall be equal to the exercise price of the related
option and the substitute SAR shall have substantive terms (e.g., duration) that
are equivalent to the related option. The grant price of any other SAR shall be
equal to the fair market value of Motorola’s common stock on the date of its
grant. An SAR may be exercised upon such terms and conditions and for the term
as the Committee in its sole discretion determines; provided, however, that the
term shall not exceed the option term in the case of a substitute SAR or ten
years in the case of any other SAR and the terms and conditions applicable to a
substitute SAR shall be substantially the same as those applicable to the Stock
Option which it replaces. Upon exercise of an SAR, the participant shall be
entitled to receive payment from Motorola in an amount determined by multiplying
the excess of the fair market value of a share of common stock on the date of
exercise over the grant price of the SAR by the number of shares

 

35



--------------------------------------------------------------------------------

with respect to which the SAR is exercised. The payment may be made in cash or
stock, at the discretion of the Committee, except in the case of a substitute
SAR payment may be made only in stock. In no event shall the Committee cancel
any outstanding SAR for the purpose of reissuing the right to the participant at
a lower grant price or reduce the grant price of an outstanding SAR.

8. Restricted Stock and Restricted Stock Units. Restricted Stock and Restricted
Stock Units may be awarded or sold to participants under such terms and
conditions as shall be established by the Committee. Restricted Stock provides
participants the rights to receive shares after vesting in accordance with the
terms of such grant upon the attainment of certain conditions specified by the
Committee. Restricted Stock Units provide participants the right to receive
shares at a future date after vesting in accordance with the terms of such grant
upon the attainment of certain conditions specified by the Committee. Restricted
Stock and Restricted Stock Units shall be subject to such restrictions as the
Committee determines, including, without limitation, any of the following:

(a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period;

(b) a requirement that the holder forfeit (or in the case of shares or units
sold to the participant, resell to Motorola at cost) such shares or units in the
event of termination of employment during the period of restriction; or

(c) the attainment of performance goals including without limitation those
described in section 14 hereof.

All restrictions shall expire at such times as the Committee shall specify. In
the Committee’s discretion, participants may be entitled to dividends or
dividend equivalents on awards of Restricted Stock or Restricted Stock Units.

9. Deferred Stock Units. Deferred Stock Units provide a participant a vested
right to receive shares of common stock in lieu of other compensation at
termination of employment or service or at a specific future designated date. In
the Committee’s discretion, Deferred Stock Units may include the right to be
credited with dividend equivalents in accordance with the terms and conditions
of the units.

10. Performance Shares. The Committee shall designate the participants to whom
long-term performance stock (“Performance Shares”) is to be awarded and
determine the number of shares, the length of the performance period and the
other terms and conditions of each such award; provided the stated performance
period will not be less than 12 months. Each award of Performance Shares shall
entitle the participant to a payment in the form of shares of common stock upon
the attainment of performance goals and other terms and conditions specified by
the Committee.

Notwithstanding satisfaction of any performance goals, the number of shares
issued under a Performance Shares award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
number of shares earned upon satisfaction of any performance goal by any
participant who is a Covered Employee (as defined in section 2 above). The
Committee may, in its discretion, make a cash payment equal to the fair market
value of shares of common stock otherwise required to be issued to a participant
pursuant to a Performance Share award.

11. Performance Cash Awards. The Committee shall designate the participants to
whom cash incentives based upon long-term performance (“Performance Cash
Awards”) are to be awarded and determine the amount of the award and the terms
and conditions of each such award; provided the stated

 

36



--------------------------------------------------------------------------------

performance period will not be less than 12 months. Each Performance Cash Award
shall entitle the participant to a payment in cash upon the attainment of
performance goals and other terms and conditions specified by the Committee.

Notwithstanding the satisfaction of any performance goals, the amount to be paid
under a Performance Cash Award may be adjusted by the Committee on the basis of
such further consideration as the Committee in its sole discretion shall
determine. However, the Committee may not, in any event, increase the amount
earned under Performance Cash Awards upon satisfaction of any performance goal
by any participant who is a Covered Employee (as defined in section 2 above) and
the maximum amount earned by a Covered Employee in any calendar year may not
exceed $10,000,000. The Committee may, in its discretion, substitute actual
shares of common stock for the cash payment otherwise required to be made to a
participant pursuant to a Performance Cash Award.

12. Annual Management Incentive Awards. The Committee may designate Motorola
executive officers who are eligible to receive a monetary payment in any
calendar year based on a percentage of an incentive pool equal to 5% of
Motorola’s “consolidated earnings before income taxes” (as defined below) for
the calendar year. The Committee shall allocate an incentive pool percentage to
each designated executive officer for each calendar year. In no event may the
incentive pool percentage for any one executive officer exceed 30% of the total
pool.

For the purposes hereof, “consolidated earnings before income taxes” shall mean
the consolidated earnings before income taxes of the Company, computed in
accordance with generally accepted accounting principles, but shall exclude the
effects of: the following items, if and only if, such items are separately
identified in the Company’s quarterly earnings press releases:
(i) extraordinary, unusual and/or non-recurring items of gain or loss,
(ii) gains or losses on the disposition of a business or investment,
(iii) changes in tax or accounting regulations or laws, or (iv) the effect of a
merger or acquisition.

As soon as possible after the determination of the incentive pool for a Plan
year, the Committee shall calculate the executive officer’s allocated portion of
the incentive pool based upon the percentage established at the beginning of the
calendar year. The executive officer’s incentive award then shall be determined
by the Committee based on the executive officer’s allocated portion of the
incentive pool subject to adjustment in the sole discretion of the Committee. In
no event may the portion of the incentive pool allocated to an executive officer
who is a Covered Employee (as defined in section 2 above) be increased in any
way, including as a result of the reduction of any other executive officer’s
allocated portion.

13. Other Stock or Cash Awards. In addition to the incentives described in
sections 6 through 12 above, the Committee may grant other incentives payable in
cash or in common stock under the Plan as it determines to be in the best
interests of Motorola and subject to such other terms and conditions as it deems
appropriate; provided an outright grant of stock will not be made unless it is
offered in exchange for cash compensation that has otherwise already been earned
by the recipient.

14. Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Cash Awards and other incentives under the Plan
to a Covered Employee (as defined in section 2) may be made subject to the
attainment of performance goals relating to one or more business criteria within
the meaning of Section 162(m) of the Code, including, but not limited to, cash
flow; cost; ratio of debt to debt plus equity; profit before tax; economic
profit; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share; operating earnings; economic
value added; ratio of operating earnings to capital spending; free cash flow;
net profit; net sales; sales growth; price of Motorola common stock; return on
net assets, equity or stockholders’ equity; market share; or total return to
stockholders (“Performance Criteria”). Any Performance Criteria may be

 

37



--------------------------------------------------------------------------------

used to measure the performance of the Company as a whole or any business unit
of the Company and may be measured relative to a peer group or
index. Performance Criteria shall be calculated in accordance with the Company’s
financial statements (including without limitation the Company’s “consolidated
earnings before income taxes” as defined in section 12), generally accepted
accounting principles, or under an objective methodology established by the
Committee prior to the issuance of an award which is consistently
applied. However, the Committee may not in any event increase the amount of
compensation payable to a Covered Employee upon the attainment of a performance
goal.

15. Change in Control. Except as otherwise determined by the Committee at the
time of grant of an award, upon a Change in Control of Motorola, (i) all
outstanding Stock Options and SARs shall become vested and exercisable; (ii) all
restrictions on Restricted Stock and Restricted Stock Units shall lapse;
(iii) all performance goals shall be deemed achieved at target levels and all
other terms and conditions met; (iv) all Performance Shares shall be delivered,
all Performance Cash Awards, Deferred Stock Units and Restricted Stock Units
shall be paid out as promptly as practicable; (v) all Annual Management
Incentive Awards shall be paid out at target levels (or earned levels, if
greater) and all other terms and conditions deemed met; and (vi) all Other Stock
or Cash Awards shall be delivered or paid; provided, however, that the treatment
of outstanding awards set forth above (referred to herein as “accelerated
treatment”) shall not apply if and to the extent that such awards are assumed by
the successor corporation (or parent thereof) or are replaced with an award that
preserves the existing value of the award at the time of the Change in Control
and provides for subsequent payout in accordance with the same vesting schedule
applicable to the original award; provided, however, that with respect to any
awards that are assumed or replaced, such assumed or replaced awards shall
provide for the accelerated treatment with respect to any participant that is
involuntarily terminated (for a reason other than “Cause”) or quits for “Good
Reason” within 24 months of the Change in Control.

The term “Cause” shall mean, with respect to any participant, (i) the
participant’s conviction of any criminal violation involving dishonesty, fraud
or breach of trust or (ii) the participant’s willful engagement in gross
misconduct in the performance of the participant’s duties that materially
injures the Company or a Subsidiary.

The term Good Reason shall mean, with respect to any participant, without such
participant’s written consent, (i) the participant is assigned duties materially
inconsistent with his position, duties, responsibilities and status with the
Company or a Subsidiary during the 90-day period immediately preceding a Change
in Control, or the participant’s position, authority, duties or responsibilities
are materially diminished from those in effect during the 90-day period
immediately preceding a Change in Control (whether or not occurring solely as a
result of the Company ceasing to be a publicly traded entity), (ii) the Company
reduces the participant’s annual base salary or target incentive opportunity
under the Company’s annual incentive plan, such target incentive opportunity as
in effect during the 90-day period immediately prior to the Change in Control,
or as the same may be increased from time to time, unless such target incentive
opportunity is replaced by a substantially equivalent substitute opportunity,
(iii) the Company or a Subsidiary requires the participant regularly to perform
his duties of employment beyond a fifty (50) mile radius from the location of
the participant’s employment immediately prior to the Change in Control, or
(iv) the Company purports to terminate the Participant’s employment other than
pursuant to a notice of termination which indicates the Participant’s employment
has been terminated for “Cause” (as defined above) and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Participant’s employment.

A “Change in Control” shall mean:

A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or any successor provision

 

38



--------------------------------------------------------------------------------

thereto, whether or not Motorola is then subject to such reporting requirement;
provided that, without limitation, such a Change in Control shall be deemed to
have occurred if (a) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Motorola representing 20% or more of the combined
voting power of Motorola’s then outstanding securities (other than Motorola or
any employee benefit plan of Motorola; and, for purposes of the Plan, no Change
in Control shall be deemed to have occurred as a result of the “beneficial
ownership,” or changes therein, of Motorola’s securities by either of the
foregoing), (b) there shall be consummated (i) any consolidation or merger of
Motorola in which Motorola is not the surviving or continuing corporation or
pursuant to which shares of common stock would be converted into or exchanged
for cash, securities or other property, other than a merger of Motorola in which
the holders of common stock immediately prior to the merger have, directly or
indirectly, at least a 65% ownership interest in the outstanding common stock of
the surviving corporation immediately after the merger, or (ii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Motorola other than
any such transaction with entities in which the holders of Motorola common
stock, directly or indirectly, have at least a 65% ownership interest, (c) the
stockholders of Motorola approve any plan or proposal for the liquidation or
dissolution of Motorola, or (d) as the result of, or in connection with, any
cash tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation (other than by the Board), contested
election or substantial stock accumulation (a “Control Transaction”), the
members of the Board immediately prior to the first public announcement relating
to such Control Transaction shall thereafter cease to constitute a majority of
the Board.

In the event that a payment or delivery of an award following a Change in
Control would not be a permissible distribution event, as defined in
Section 409A(a)(2) of the Code or any regulations or other guidance issued
thereunder, then the payment or delivery shall be made on the earlier of (i) the
date of payment or delivery originally provided for such benefit, or (ii) the
date of termination of the participant’s employment or service with the Company
or six months after such termination in the case of a “specified employee” as
defined in Section 409A(a)(2)(B)(i).

16. Adjustment Provisions.

(a) In the event of any change affecting the number, class, market price or
terms of the shares of common stock by reason of stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, spin-off,
disaffiliation of a Subsidiary, combination of shares, exchange of shares, stock
rights offering, or other similar event, or any distribution to the holders of
shares of common stock other than a regular cash dividend, (any of which is
referred to herein as an “equity restructuring”), then the Committee shall make
an equitable substitution or adjustment in the number or class of shares which
may be issued under the Plan in the aggregate or to any one participant in any
calendar year and in the number, class, price or terms of shares subject to
outstanding awards granted under the Plan as it deems appropriate. Such
substitution or adjustment shall equalize an award’s intrinsic and fair value
before and after the equity restructuring.

(b) In direct connection with the sale, lease, distribution to stockholders,
outsourcing arrangement or any other type of asset transfer or transfer of any
portion of a facility or any portion of a discrete organizational unit of
Motorola or a Subsidiary (a “Divestiture”), the Committee may authorize the
assumption or replacement of affected participants’ awards by the spun-off
facility or organization unit or by the entity that controls the spun-off
facility or organizational unit following disaffiliation.

(c) In the event of any merger, consolidation or reorganization of Motorola with
or into another corporation which results in the outstanding common stock of
Motorola being converted into or exchanged for different securities, cash or
other property, or any combination thereof, there shall be

 

39



--------------------------------------------------------------------------------

substituted, on an equitable basis as determined by the Committee in its
discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

(d) Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding Stock Options or SARs or cancel outstanding Stock Options or SARs in
exchange for cash, other awards or Stock Options or SARs with an exercise price
that is less than the exercise price of the original Stock Options or SARs
without stockholder approval.

17. Substitution and Assumption of Benefits. The Board of Directors or the
Committee may authorize the issuance of benefits under this Plan in connection
with the assumption of, or substitution for, outstanding benefits previously
granted to individuals who become employees of Motorola or any Subsidiary as a
result of any merger, consolidation, acquisition of property or stock, or
reorganization, upon such terms and conditions as the Committee may deem
appropriate. Any substitute Awards granted under the Plan shall not count
against the share limitations set forth in section 4 hereof, to the extent
permitted by Section 303A.08 of the Corporate Governance Standards of the New
York Stock Exchange.

18. Nontransferability. Each benefit granted under the Plan shall not be
transferable other than by will or the laws of descent and distribution, and
each Stock Option and SAR shall be exercisable during the participant’s lifetime
only by the participant or, in the event of disability, by the participant’s
personal representative. In the event of the death of a participant, exercise of
any benefit or payment with respect to any benefit shall be made only by or to
the beneficiary, executor or administrator of the estate of the deceased
participant or the person or persons to whom the deceased participant’s rights
under the benefit shall pass by will or the laws of descent and
distribution. Subject to the approval of the Committee in its sole discretion,
Stock Options may be transferable to members of the immediate family of the
participant and to one or more trusts for the benefit of such family members,
partnerships in which such family members are the only partners, or corporations
in which such family members are the only stockholders. “Members of the
immediate family” means the participant’s spouse, children, stepchildren,
grandchildren, parents, grandparents, siblings (including half brothers and
sisters), and individuals who are family members by adoption.

19. Taxes. Motorola shall be entitled to withhold the amount of any tax
attributable to any amounts payable or shares deliverable under the Plan, after
giving notice to the person entitled to receive such payment or delivery, and
Motorola may defer making payment or delivery as to any award, if any such tax
is payable, until indemnified to its satisfaction. In connection with the
exercise of a Stock Option or the receipt or vesting of shares hereunder, a
participant may pay all or a portion of any withholding as follows: (a) with the
consent of the Committee, by electing to have Motorola withhold shares of common
stock having a fair market value equal to the amount required to be withheld up
to the minimum required statutory withholding amount; or (b) by delivering
irrevocable instructions to a broker to sell shares and to promptly deliver the
sales proceeds to Motorola for amounts up to and in excess of the minimum
required statutory withholding amount. For restricted stock and restricted stock
unit awards, no withholding in excess of the minimum statutory withholding
amount will be allowed.

20. Duration of the Plan. No award shall be made under the Plan more than ten
years after the date of its adoption by the Board of Directors; provided,
however, that the terms and conditions applicable to any option granted on or
before such date may thereafter be amended or modified by mutual

 

40



--------------------------------------------------------------------------------

agreement between Motorola and the participant, or such other person as may then
have an interest therein.

21. Amendment and Termination. The Board of Directors or the Committee may amend
the Plan from time to time or terminate the Plan at any time. However, unless
expressly provided in an award or pursuant to the terms of any incentive plan
implemented pursuant to this Plan, no such action shall reduce the amount of any
existing award or change the terms and conditions thereof without the
participant’s consent; provided, however, that the Committee may, in its
discretion, substitute SARs which can be settled only in stock for outstanding
Stock Options without a participant’s consent. The Company shall obtain
stockholder approval of any Plan amendment to the extent necessary to comply
with applicable laws, regulations, or stock exchange rules.

22. Fair Market Value. The fair market value of shares of Motorola’s common
stock at any time shall be determined in such manner as the Committee may deem
equitable, or as required by applicable law or regulation.

23. Other Provisions.

(a) The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant’s employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, or forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment, or effective as of January 1, 2008 cancellation of awards or
benefits, reimbursement of compensation paid or reimbursement of gains realized,
upon certain restatement of financial results.

(b) In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting
rules consistent with the purposes of the Plan and the Board of Directors or the
Committee may, in its discretion, establish one or more sub-plans to reflect
such modified provisions. All sub-plans adopted by the Committee shall be deemed
to be part of the Plan, but each sub-plan shall apply only to Participants
within the affected jurisdiction and the Company shall not be required to
provide copies of any sub-plans to Participants in any jurisdiction which is not
the subject of such sub-plan.

(c) The Committee, in its sole discretion, may require a participant to have
amounts or shares of common stock that otherwise would be paid or delivered to
the participant as a result of the exercise or settlement of an award under the
Plan credited to a deferred compensation or stock unit account established for
the participant by the Committee on the Company’s books of account.

(d) Neither the Plan nor any award shall confer upon a participant any right
with respect to continuing the participant’s employment with the Company; nor
shall they interfere in any way with the participant’s right or the Company’s
right to terminate such relationship at any time, with or without cause, to the
extent permitted by applicable laws and any enforceable agreement between the
employee and the Company.

(e) No fractional Shares shall be issued or delivered pursuant to the Plan or
any award, and the Committee, in its discretion, shall determine whether cash,
other securities, or other

 

41



--------------------------------------------------------------------------------

property shall be paid or transferred in lieu of any fractional Shares, or
whether such fractional Shares or any rights thereto shall be canceled,
terminated, or otherwise eliminated.

(f) Payments and other benefits received by a participant under an award made
pursuant to the Plan shall not be deemed a part of a participant’s compensation
for purposes of determining the participant’s benefits under any other employee
benefit plans or arrangements provided by the Company or a Subsidiary,
notwithstanding any provision of such plan to the contrary, unless the Committee
expressly provides otherwise in writing.

(g) The Committee may permit participants to defer the receipt of payments of
awards pursuant to such rules, procedures or programs it may establish for
purposes of this Plan. Notwithstanding any provision of the Plan to the
contrary, to the extent that awards under the Plan are subject to the provisions
of Section 409A of the Code, then the Plan as applied to those amounts shall be
interpreted and administered so that it is consistent with such Code section.

24. Governing Law. The Plan and any actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the state of
Illinois (without regard to any state’s conflict of laws principles). Any legal
action related to this Plan shall be brought only in a federal or state court
located in Illinois.

25. Stockholder Approval. The Plan was adopted by the Board of Directors on
February 23, 2006, subject to stockholder approval. The Plan and any benefits
granted thereunder shall be null and void if stockholder approval is not
obtained at the next annual meeting of stockholders.

 

42